     Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 1 of 83




                   UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF NEW YORK


MENORA MIVTACHIM INSURANCE                   Case No. 19-cv-07536 (NRB)
LTD, MENORA MIVTACHIM PENSIONS
AND GEMEL LTD, MENORA
MIVTACHIM AND THE FEDERATION                 AMENDED CLASS ACTION
OF ENGINEERS PROVIDENT FUND                  COMPLAINT FOR VIOLATIONS
MANAGEMENT LTD, CLAL                         OF THE FEDERAL SECURITIES
INSURANCE COMPANY LTD, CLAL                  LAWS
PENSION AND PROVIDENT LTD, and
ATUDOT PENSION FUND FOR
EMPLOYEES AND INDEPENDENT                    JURY TRIAL DEMANDED
WORKERS,

                      Lead Plaintiffs,

           v.

INTERNATIONAL FLAVORS &
FRAGRANCES INC., FRUTAROM
INDUSTRIES LTD, ANDREAS FIBIG,
RICHARD A. O’LEARY, ORI YEHUDAI,
ARI ROSENTHAL, ALON GRANOT,
GUY GILL, and AMOS ANATOT,

                      Defendants.




                                         1
         Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 2 of 83




       Lead Plaintiffs Menora Mivtachim Insurance Ltd.; Menora Mivtachim Pensions and

Gemel Ltd.; Menora Mivtachim and the Federation of Engineers Provident Fund Management

Ltd., collectively (“Menora”); Clal Insurance Company Ltd.; Clal Pension and Provident Ltd.;

Atudot Pension Fund for Employees and Independent Workers, collectively (“CLAL”)

(altogether, “Plaintiffs”), individually and on behalf of all others similarly situated, by and

through their attorneys, allege the following upon information and belief, except as to those

allegations concerning Plaintiffs, which are alleged upon personal knowledge.            Plaintiffs’

information and belief is based upon, among other things, their counsel’s investigation, which

includes without limitation: (a) review and analysis of regulatory filings made by International

Flavors & Fragrances Inc. (“IFF”) and Frutarom Industries Limited (“Frutarom”) with the United

States Securities and Exchange Commission (“SEC”) and the Israeli Securities Authority

(“ISA”); (b) review and analysis of press releases and media reports issued by and disseminated

by IFF and Frutarom; (c) review of other publicly available information concerning IFF and

Frutarom; and (d) interviews with confidential witnesses with direct knowledge of the allegations

made herein.

                       NATURE OF THE ACTION AND OVERVIEW

       1.      This is a class action on behalf of all persons and entities that purchased or

otherwise acquired IFF securities on the New York Stock Exchange (“NYSE”) between May 7,

2018 and August 12, 2019, inclusive (the “Class Period”), seeking to pursue remedies under the

Securities Exchange Act of 1934 (the “Exchange Act”). Plaintiffs also bring this action as a

class action on behalf of all persons and entities who purchased or otherwise acquired IFF

securities on the Tel Aviv Stock Exchange (“TASE”) between October 9, 2018 and August 12,

2019, inclusive (the “Class Period”), seeking to pursue remedies under the Israeli securities laws.




                                                 1
        Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 3 of 83




       2.      Frutarom Industries Ltd. (“Frutarom”) describes itself as “a global company

established in Israel,” which itself and through its subsidiaries “develops, produces and markets

flavors and fine ingredients used in the manufacturing of food, beverages, flavors and fragrances,

pharma/nutraceuticals, cosmetics and personal care products.”        Frutarom focuses on local

sourced and organic ingredients, small and midsized customers, with a heavy concentration of

development and sales in Emerging Markets.1

       3.      IFF purports to be an “innovator of sensory experiences” by creating products that

consumers taste, smell, or touch. IFF focuses on large institutional global customers. IFF was

the third largest flavors and sensory company, when in October 2017 it set its sights on

Frutarom, seeking to become the second largest company in that industry.

       4.      The anticipated merger of these two industry leaders was announced with great

fanfare on May 7, 2018. The merger negotiations were led by Defendants Fibig and O’Leary

from IFF and Defendant Yehudai, with support from Defendants Granot and Gill, from

Frutarom.

       5.      Both companies, together and separately marketed this merger, and presented the

long history of financial success of each company to paint a picture as a future leader in the

flavors industry. IFF repeatedly touted Frutarom’s success, especially in the Emerging Markets,

where sales from Frutarom Russia were in the hundreds of millions of dollars. Explaining IFF’s

interest in the merger, Defendant Fibig stated that “They [Frutarom] do around about 40% to

45% of their business in merging markets as well. And here, as you can see in terms of the
1
 Emerging markets are those that are striving to become advanced economies through increased
production, development of regulatory bodies and exchanges, and increasingly sophisticated
markets. During the relevant time, Frutarom and IFF included Russia and Ukraine in their
Emerging Markets division. Both entities were laser-focused on Emerging Markets. For
example, in 2017 Frutarom reported sales from its emerging market division of US$
585,619,000, out of total sales of US$ 1,362,396,000, approximately 43% of total sales. As of
June 2018, 57% of Frutarom’s employees worked in the Emerging Markets division.


                                                2
         Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 4 of 83




financials, very, very strong growth in terms of sales and profitability over the last decade, driven

by strong organic growth last three years, the average around about 6% . . . in the mid- and long-

term that’s probably the biggest value creation opportunity you will see . . . .”

        6.      IFF and Frutarom presented an impressive combined company, with $5.3 billion

in sales from IFF and $1.6 billion in sales from Frutarom. In this merger context, IFF

shareholders understood that the statements made concerning Frutarom impacted the price of

IFF’s securities, which traded in an efficient market. Indeed, analysts covering IFF before and

after the merger looked at and discussed Frutarom in setting price targets for IFF.

        7.      IFF acquired Frutarom in October 2018 for $7.1 billion, creating the second

largest company in the fragrance and flavors industry. This $7 billion transaction was one of the

largest acquisitions in Israel’s history. The turnover and profitability of Frutarom, as well as the

growth dynamics, were the major factors influencing both the merger itself and the price paid by

IFF for Frutarom.

        8.      The merger was presented to investors as a compelling transaction because it

combined two companies that had focused on different markets and in different regions. IFF had

focused on large corporate clients, such as PepsiCo, Coca-Cola and Estee Lauder, in developed

countries, whereas Frutarom had focused on organic and natural flavors and colors, which

marketed products to the small and midsized customers with an Emerging Markets focus. One

country in particular that had captured IFF’s attention was Russia, which represented 30% of

Emerging Market revenues at Frutarom. Following the acquisition of PTI in 2013, “Frutarom

became the leading manufacturer in Russia and the countries of the region of unique savory

solutions and with one of the largest and most leading R&D, sales and marketing and distribution

platforms in its field.




                                                  3
        Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 5 of 83




       9.      The merger would serve large multinational clients as well as small clients, in

both developed nations and in Emerging Markets.

       10.     But the deal was built on a foundation of material misstatements and omissions

made by Frutarom and repeated by IFF regarding the source of Frutarom’s success in the

Emerging Markets. In truth, the growth and strength of the Emerging Markets sector was based

on a long-running bribery scheme at Frutarom, designed to capture and retain customers and

bribe customs and certification officials to facilitate the movement of goods. Unbeknownst to

investors, an audacious fraud had been ongoing from at least 2002 at Frutarom, involving bribing

Frutarom customers to capture their business in Russia and Ukraine, as well as bribing

government officials at ports of entry for the delivery of goods. The bribery scheme affected 30-

50% of Frutarom’s customers in Ukraine and Russia, and was known to and directed by the most

senior executives at Frutarom, including Defendants Yehudai, Gill, Granot and Rosenthal.

According to confidential witnesses with firsthand knowledge of the bribery scheme, the bribes

were set at approximately 3-10% of relevant sales.

       11.     During the Class Period, IFF touted Frutarom’s success in Russia and other

Emerging Markets, ignoring the massive bribery scheme, despite acknowledging that Russia was

a hotbed for bribery and corruption.

       12.     The merger was completed in October 2018. Frutarom was delisted and became

an operating unit (in a form of a wholly-owned subsidiary) of IFF, retaining the very employees

who had supported and engaged in the rampant bribery scheme in Russia and Ukraine. The

corrupt Frutarom executives continued to work at Frutarom after the merger, bringing with them

their knowledge of the rampant bribery scheme. Worse, IFF acquiesced in Frutarom’s decision

to dole out tens of millions of dollars in “bonuses” to Frutarom’s corrupt executives, despite the




                                                4
         Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 6 of 83




fact that the bonuses were an exception to Frutarom’s compensation policy. The largest bonus

proposed was for Defendant Yehudai for $20 million and did not secure a majority vote at the

shareholders meeting on August 6, 2018. Yet, on October 2, 2018, days before the completion

of the merger, the Board of Directors and Compensation Committee approved the bonus,

overriding the shareholders’ vote.

       13.     IFF acknowledged but did not publicly disclose the scheme when, as part of the

merger negotiations, it made Frutarom pledge that it would cease bribery activities at the

company.

       14.     On February 13, 2019, after the market closed, IFF announced disappointing

fourth quarter and full-year results for 2018, and revenue guidance for 2019 that came in below

consensus expectations. The decrease in earnings was due in part to IFF beginning to restrict the

bribery scheme. On this news, IFF’s share price plummeted $12.56 per share, or nearly 8.65%,

to close at $132.66 per share on February 14, 2019, on unusually heavy trading volume, wiping

out hundreds of millions of dollars in market capitalization. There was a similar drop on the

shares traded on the TASE.

       15.     On August 5, 2019, after the market closed, IFF shocked investors when it

announced that, after an internal investigation, it found that Frutarom “made improper payments

to representatives of a number of customers” in Russia and Ukraine and that “key members of

Frutarom’s senior management at the time were aware of such payments.” These executives

included Defendants Yehudai, Gill, Rosenthal and Granot. Given that the company could no

longer rely on the scheme to boost sales in its Emerging Markets division, it also reduced its

2019 financial guidance for sales to a range of $5.15 billion to $5.25 billion, from a range of $5.2

billion to $5.3 billion. On this news, the Company’s share price plummeted $22.56 per share, or




                                                 5
         Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 7 of 83




nearly 16%, to close at $118.91 per share on August 6, 2019, on unusually heavy trading

volume, eviscerating hundreds of millions of dollars in market capitalization. There was a

similar decline in the price of the shares traded on the TASE. Before the market opened on

August 13, 2019, news outlets reported that IFF submitted the results of its internal investigation

regarding Frutarom to the DoJ. The same day a number of class actions were filed against IFF.

On this news, on August 13, 2019, IFF’s share price fell 1.14% from $120.08 to $118.71. On the

next day, IFF’s share price fell 4.81% from $118.71 to $113.00 on August 14, 2019, on

unusually heavy trading volume. IFF’s shares continued to decline another 2.12% on August 15,

closing at $110.61. There were similar drops on the shares traded on the TASE.

       16.     On October 29, 2019, IFF and Frutarom commenced an action in Israel to claw

back the outsized bonus paid to Defendant Yehudai. The complaint charged Yehudai with fraud

and identified material misstatements and omissions made by Frutarom/Yehudai in public

filings. Those misstatements are the same or substantially similar to the false representations

Plaintiffs allege in this complaint, so their viability under the law cannot be seriously contested

by Defendants. IFF and Frutarom alleged that “during the internal investigation it was revealed

that Frutarom’s activities, at least in Russia and Ukraine, were tainted by unlawful and/or

improper activity of payments to customer representatives (existing and/or potential) in order to

make and/or others to purchase the company’s products for and/or by the Customers . . . the

improper activities and improper payments were made under the direction and/or approval and/or

involvement of Ori Yehudai, and for the very least he was aware of these payments and did not

prevent them . . . The bonus was approved on the basis of misleading misrepresentations and

other violations and wrongdoings.”

       17.     Specifically, IFF and Frutarom alleged that:




                                                6
         Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 8 of 83




       Over the years, prior to the merger deal, Frutarom reported successful operations,
       including in Russia and Ukraine. For example, in Frutarom’s financial reports for 2016-
       2014, Frutarom reported that the share of revenues from operations in Russia amounted
       to $150 million per year, out of total annual revenue of about $1 billion. As part of the
       aforementioned financial statements, the senior executives of Frutarom, including
       defendant 1 (Yehudai), made a false statement that the financial statements adequately
       reflect Frutarom’s operating results and cash flow, and that any defect and/or fraud in
       which the company or any of its senior employees is involved in, is disclosed.

       In addition, as part of the financial reports, Frutarom periodically reported the
       effectiveness of control, supervision and the integrity of the Company’s operations.

       18.      IFF and Frutarom also alleged there were false statements within the merger

agreement, since the “merger agreement also included a statement and representation that

Frutarom complied with all applicable laws.” Citing the agreement, which was filed with the

SEC by IFF pursuant to Form S-4, IFF and Frutarom represented that “Since December 31,

2015, the Company and its Subsidiaries have been and are in compliance with (i) all applicable

Laws.” The merger agreement “included Ori Yehudai’s attestation that the statements and

representations in the merger agreement were true and accurate (hereinafter: “Yehudai’s False

Statement”).”

       19.      IFF and Frutarom alleged that “The improper payments were made unlawfully

and with bad faith (at the very least with negligence) and at the very least constituted ‘civil

bribery.’ These payments contravene the proper ways of operations of a publicly traded

company, contradict the company’s code of ethics and are obviously false statements.”

       20.      Plaintiffs in this matter agree with IFF and Frutarom’s admissions that these

statements were materially false and misleading.

       21.      Here, throughout the Class Period, Defendants made materially false and/or

misleading statements, as well as failed to disclose material adverse facts about the Company’s

business, operations, and prospects. Specifically, Defendants failed to disclose to investors that:




                                                7
         Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 9 of 83




(1) Frutarom was bribing customers’ employees and customs and certification officials in Russia

and Ukraine; (2) senior management at Frutarom directed and were aware of such improper

payments; (3) as a result, Frutarom’s financial results and the combined statements by Frutarom

and IFF regarding IFF and/or Frutarom’s financial metrics and the potential for future sales and

revenues were misleading and overstated; and (4) as a result of the improper payments, IFF was

reasonably likely to face regulatory scrutiny and financial liability, loss of business, and

reputational losses. Moreover, Defendants made numerous materially false and misleading

statements during the Class Period, including representations that “Frutarom does not give or

receive, either directly nor indirectly, bribes or other improper advantages for business or

financial gain.”

       22.     As a result of Defendants’ wrongful acts and omissions, and the precipitous

decline in the market value of IFF’s securities, Plaintiffs and Class members have suffered

significant losses and damages. Any misdeed by Frutarom becomes the financial responsibility

of IFF, which in the merger agreement explicitly assumed Frutarom’s known and unknown

liabilities, including, but not limited to, Russia and Ukraine. The Merger Agreement provided

that “upon the completion of the merger, IFF will be liable for some or all of Frutarom’s

liabilities, including unknown and contingent liabilities that Frutarom assumed in connection

with their prior acquisitions that IFF may have failed to or been unable to identify in the course

of performing due diligence.”

                                JURISDICTION AND VENUE

       23.     The claims asserted herein arise under Sections 10(b) and 20(a) of the Exchange

Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the SEC (17

C.F.R. § 240.10b-5), and under the Israel Securities Law, 1968.




                                                8
        Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 10 of 83




        24.     This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331 and Section 27 of the Exchange Act (15 U.S.C. § 78aa).

        25.     Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b) and

Section 27 of the Exchange Act (15 U.S.C. § 78aa(c)). Substantial acts in furtherance of the

alleged fraud or the effects of the fraud have occurred in this Judicial District. Many of the acts

charged herein, including the dissemination of materially false and/or misleading information,

occurred in substantial part in this Judicial District. Moreover, IFF’s principal executive offices

are located in this District.

        26.     In connection with the acts, transactions, and conduct alleged herein, Defendants

directly and indirectly used the means and instrumentalities of interstate commerce, including the

United States mail, interstate telephone communications, and the facilities of a national securities

exchange.

                                            PARTIES

        27.     Plaintiffs Menora and Clal, as set forth in their previously filed certifications,

purchased IFF securities during the Class Period on both the NYSE and TASE, and suffered

damages as a result of the misleading statements and/or material omissions alleged herein.

        28.     Defendant IFF is incorporated under the laws of New York with its principal

executive offices located in New York, New York. IFF’s shares trade on the NYSE under the

symbol “IFF” and also trade on the TASE. In October 2018, IFF acquired Frutarom, which

became a wholly owned subsidiary of IFF.

        29.     Defendant Frutarom is a wholly owned subsidiary of IFF.

        30.     Defendant Andreas Fibig (“Fibig”) was the President and Chief Executive Officer

of IFF at all relevant times.




                                                 9
        Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 11 of 83




       31.     Defendant Richard A. O’Leary (“O’Leary”) was the Chief Financial Officer of

IFF at all relevant times.

       32.     Defendant Ori Yehudai (“Yehudai”) was President and Chief Executive Officer of

Frutarom before the merger and remained a consultant for IFF after the merger.

       33.     Defendant Guy Gill (“Gill”) was Vice President of Finance at Frutarom before the

merger and was Senior VP of Finance at Frutarom after the merger until October 2019. After the

merger, Gill reported to Anatot, who was part of the Executive Leadership team at IFF. Gill also

reported to O’Leary, the CFO of IFF.

       34.     Defendant Ari Rosenthal (“Rosenthal”) was General Manager Israel and

Emerging Markets at Frutarom and remained in that position at Frutarom after the merger until

August 2019. After the merger, Rosenthal reported to a top executive at IFF.

       35.     Defendant Alon Granot (“Granot”) was Chief Financial Officer at Frutarom and

remained at Frutarom under IFF after the merger.

       36.     Defendant Amos Anatot (“Anatot”) served as Frutarom’s Executive Vice

President of Global supply Chain & Operations. After the merger, Anatot became President of

Frutarom and became a member of the Executive Leadership team at IFF.

       37.     The defendants referenced in ¶¶30-36 above are referred to collectively as the

“Individual Defendants.”

       38.     The defendants referenced in ¶¶28-36 above are referred to collectively as

“Defendants” or “Scheme Defendants.”

       39.     The Individual Defendants, because of their positions with the companies,

possessed the power and authority to control the contents of, among other things, Defendants’

Frutarom and/or IFF’s reports to the SEC, the London Stock Exchange, the Israeli stock




                                              10
        Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 12 of 83




exchange, press releases and presentations to securities analysts, money and portfolio managers

and institutional investors, i.e., the market. The Individual Defendants were provided with

copies of Defendants Frutarom and/or IFF’s reports and press releases alleged herein to be

misleading prior to, or shortly after, their issuance and had the ability and opportunity to prevent

their issuance or cause them to be corrected. Moreover, because of their positions and access to

material non-public information available to them, the Individual Defendants knew or should

have known that the adverse facts specified herein had not been disclosed to, and were being

concealed from, the public, and that the positive representations which were being made were

then materially false and/or misleading.

       40.     The Individual Defendants approved, reviewed, ratified, furnished information

and language for inclusion, and knowingly or recklessly disregarded and/or tolerated Frutarom

and IFF’s false representations.

       41.     Defendants Gill and Rosenthal were responsible for preparing the financials of

Frutarom, which IFF in turn used and reported publicly.

       42.     Each of the Individual Defendants, at Frutarom and/or IFF:

               a. directly participated in the management of Frutarom and/or IFF;

               b. was directly involved in the day-to-day operations and decision making of

                   Frutarom/IFF at the highest levels;

               c. was privy to confidential proprietary information concerning Frutarom and/or

                   IFF and its business and operations;

               d. was directly or indirectly involved in drafting, producing, reviewing and/or

                   disseminating the false and misleading statements and information alleged

                   herein;




                                                11
        Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 13 of 83




              e. was directly or indirectly involved in the oversight or implementation of

                  Frutarom and/or IFF’s internal controls;

              f. knew or recklessly disregarded the fact that the false and misleading

                  statements were being issued concerning Frutarom and/or IFF and the positive

                  effect on IFF shares;

              g. approved or ratified these statements in violation of the federal securities

                  laws; and

              h. at least four of the Individual Defendants have explicitly authorized payment

                  of bribes, designed and supervised the bribery system and were instrumental

                  in its integration into Frutarom’s operations.

       43.    Defendant Anatot led the integration between Frutarom and IFF. According to

Defendant Fibig, Anatot “has a robust knowledge of the day-to-day operations at Frutarom and is

actively involved in all business aspects . . . [Anatot is] very engaged to ensure the successful

completion and integration of” the two companies.

       44.    Due to their senior level and positions within the companies, the scienter of the

Individual Defendants is imputed to IFF and Frutarom.

                              SUBSTANTIVE ALLEGATIONS
                                      Fraud at Frutarom
              a. The Bribery Scheme

       45.    Beginning at least as early as 2002 and through 2018, bribing government

officials and customer representatives was business as usual at Frutarom in Russia and Ukraine.

The bribes to customers were well-documented in an excel chart (the “Bribes Chart”) and the

bribes to customs officials and local certification officials were documented in an excel chart

called “cash report” (the “Cash Bribes Chart”).       Both charts were compiled by Frutarom



                                               12
          Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 14 of 83




managers in Russia and Ukraine, and were regularly distributed to Defendants Yehudai, Granot,

Rosenthal and Gill, as well as to internal auditor Yoav Barak and to several other people from

the financial department and Emerging Markets division. The bribes recipients and percentages

were approved by Gill and Rosenthal.

          46.   Confidential Witness 1 (“CW-1”)2 (defined below) said that in Frutarom’s Profit

and Loss (“P&L”) report sent to Israel each month, there was a row called “Other salary

expenses” listing the amounts of bribes paid as they were documented on the Bribes Chart and

the Cash Bribes Chart. CW-1 said if anyone reviewed the P&L, it was impossible to miss the

bribes.

          47.   According to CW-1, the Bribes Chart contained a list of customers, sales,

customer payments, bribes amount in local currency and in US dollars, names of sales managers

responsible for the delivery of bribes, names of customer officials receiving the bribes, and their

positions. CW-1 said the bribes were usually paid to employees of big and important customers

and explained that all the bribes were documented in periodic reports at Frutarom.

          48.   CW-1 was the CFO at Frutarom Ukraine and Frutarom Russia. He was head of

the finance department in Ukraine between 2007 and 2014 and head of the finance department in

Russia between 2008 and 2014. CW-1 was the “de facto” General Manager of Frutarom Russia.

During his time at Frutarom, CW-1 had control over all reported finances for Russia and

Ukraine. CW-1 reported to CW-2 until 2010, when he began reporting to Defendant Rosenthal.

In 2012, he started reporting to Defendant Gill as well, when Gill became Vice President of

Finance.




2
 Confidential witnesses (“CWs”) are identified herein by number (CW-1, CW-2, etc.). All CWs
are described in the masculine to protect their identities.


                                                13
        Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 15 of 83




       49.      CW-1 managed two departments, logistics and accounting. CW-1 was located

first in Kiev, Ukraine until 2009, when he moved to Frutarom’s office in Moscow, Russia. CW-

1 was the second in command at Frutarom Russia and Frutarom Ukraine, under CW-2. CW-1

visited Israel approximately five to seven times during his tenure at Frutarom. His last visit was

in June 2014.

       50.      Confidential Witness 2 (“CW-2”) was the General Manager and CEO at Frutarom

Ukraine between 2006 and 2013 and at Frutarom Russia between 2008 and 2014. He managed

all business and finances at these subsidiaries, subject to the instructions of Frutarom executives

in Israel. When CW-2 began his employment at Frutarom Ukraine, he reported to Mr. Yair Ben

Zvi, who was Vice President for Emerging Markets at Frutarom. Mr. Ben Zvi reported to CEO

of Frutarom’s flavors sector Kobi Levi, and Levi reported to CEO Yehudai. In March 2008, Mr.

Amit Raz was appointed VP for Emerging Markets and CW-2 reported directly to him. In 2009,

Defendant Rosenthal replaced Mr. Raz and thereafter CW-2 reported directly to Rosenthal. CW-

2 had regular interactions with Defendant Yehudai in Israel, on the telephone and by email.

       51.      In Ukraine and Russia, there were two “Vice” General Managers who reported to

CW-2: the Vice General Manager for commercial products and sales, and the CFO (CW-1).

       52.      Frutarom rented apartments in Ukraine and Russia for CW-2, and he commuted

back to Israel every other weekend until February 2008 when he commuted back to Israel every

weekend. Frutarom Russia’s main office was in Moscow, and there were field offices in St.

Petersburg, Saratov, Krasnodar and Yekaterinburg. Frutarom’s Ukraine office was in Kiev.

CW-2 worked out of both the Moscow and Kiev offices.




                                                14
        Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 16 of 83




       53.     Frutarom Ukraine was a relatively small operation when CW-2 joined it, but it

grew significantly after he joined. There were two heads of sales, Sergey Shilko and Sergey

Chuikov. Frutarom Ukraine sales represented roughly 30% of Frutarom Russia sales.

       54.     When CW-2 became head of Frutarom Russia, it was likewise a relatively small

operation, but it grew dramatically throughout the years. By 2017, Frutarom Russia reported

over US$ 160 million in sales.

       55.     Defendant Yehudai visited Frutarom Russia several times over the years. CW-2

corresponded with Yehudai often and met with him in Israel several times between 2006 and

2008. After 2008, there was a period where Yehudai wanted CW-2 to report to him almost 2-3

times a month, with meetings in his office in Herzelia, Israel. They discussed all the business in

Russia and Ukraine. After 2009, CW-2 mainly communicated with Yehudai through Defendant

Rosenthal. Rosenthal told CW-2 that the bribes were discussed with Yehudai. Yehudai visited

Russia in January 2010 and CW-2 took him to different meetings over 3 days. Yehudai also

visited Moscow in 2011 when CW-2 and Yehudai had meetings regarding the potential

acquisition of plants. CW-2 met him again in December 2013. There were also several email

communications involving both CW-2 and Yehudai.

       56.     CW-1 was responsible for updating and circulating the Bribes Chart. The chart

included the name of the client, the volume of the sales to that client, the total amount paid by

the client, the bribery percentage that was agreed upon, the actual payment made to the

individual receiving the bribe in local currency and US dollars, the name of the sales manager

responsible for payment of the bribe to the recipient, and the recipient’s name and position with

the client. CW-1 was also responsible for updating and circulating the Cash Bribes Chart. It

listed the customs house where the official was bribed and the amount.




                                               15
        Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 17 of 83




       57.    CW-1 sent the Bribes Chart by email to CW-2, and to Defendants Rosenthal and

Gill monthly, quarterly, and annually. CW-2 sent the Bribes Chart to Defendant Granot, cc’ing

Yehudai. They would discuss the Bribes Chart via email and by telephone. CW-1 sent the Cash

Bribes Chart to CW-2, Ari Rosenthal, and Guy Gill (and in different period of times Avital

Shtark, Idan Goren, Amit Raz, and Avner Avissara). The Charts were also sent together in

emails monthly to these individuals.

       58.    Periodically, CW-1 would prepare ad hoc reports that analyzed the effectiveness

of the bribe payments or real margin. Those reports were sent by email to the requesting

officials in Israel and were saved on CW-1’s desktop.

       59.    According to CW-1 and CW-2, the sales teams at Frutarom Russia and Ukraine

were in charge of negotiating the amount of each bribe with the “decision-makers” at the

customer. The bribes were typically based on a percentage of sales. Frutarom would generally

pay the “decision makers” 3-10% of the customer’s sales, and on some occasions as much as

20%.

       60.    Although the bribery negotiations were led by the sales representatives at

Frutarom, the amounts of bribes were approved by CW-2, Rosenthal or Gill. According to CW-

1 and CW-2, if the bribe was new or an increase in percentage from prior amounts, they would

need to ask Defendants Rosenthal and Gill for approval. The cash bribes to customs and

certification officials were also approved by CW-2 as part of the monthly budget.

       61.    CW-2 would approve the bribe amounts by telephone, and CW-1 entered them

into the Bribes Chart, which was sent to Rosenthal and Gill for review and approval. CW-1

explained that Rosenthal and Gill would receive the requests and approve the bribes for each

new customer via email, and they monitored monthly, quarterly, and annually the Bribes Chart.




                                               16
        Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 18 of 83




Defendants Granot and Yehudai didn’t approve each new bribe, however they approved policy

decisions about the payment of bribes.

       62.     Defendants Rosenthal and Gill reviewed the Bribes Chart and the Cash Bribes

Chart monthly. On a few occasions, CW-1 was asked by Frutarom managers to enter more

details in the Bribes Chart. Management’s main goal was to reach 40% to 70% margins on sales,

and the bribery was included and calculated in the price of sales. CW-1 stated that the bribery

was discussed orally, often using the word “bribe” or “otkat” (the last between Russian-speaking

employees).3 CW-2 also said that some emails used the word “otkat” to discuss the bribes as

well. CW-2 stated that e-mails including Yehudai and Granot discussed policy issues and used

words such as “illegal” and “money laundering.”

       63.     Once a bribe was approved and listed on the Bribes Chart, the amount would be

added to the amount of money to be transferred from Israel to the Russian or Ukrainian accounts.

There were two ways money was transferred to Russia and Ukraine. Initially, CW-2 physically

obtained the cash in the financial department in Israel and carried the cash on planes from Israel

to Russia or Ukraine, but within a few years Frutarom added the bribe money to CW-1’s salary

paid to his bank account, which he would then withdraw in cash and distribute to sales managers.

       64.     CW-2 explained that from 2006 to 2008, he visited Frutarom Haifa every two

weeks to collect envelopes stuffed with cash (in U.S. dollars) that he would bring back to Russia

and Ukraine to pay the bribes. On September 12, 2006, CW-2 started work at Frutarom in Israel.

On September 15, 2006, CW-2 received cash from Tali in the accounting department and was

told he needed to bring the cash to Kiev for distribution. He flew to Ukraine with Mr. Ben Zvi
3
  “Otkat is a colloquial term used to describe a form of corruption in Russia. It literally means
‘rolling back’ and is the equivalent of the English term ‘kickback.’ Otkat is the diversion of part
of the money allocated for a purchase to the person responsible for the purchase, for example to
an employee of a state administration or a company.”                                http://www.in-
formality.com/wiki/index.php?title=Otkat_(Russia)


                                                17
        Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 19 of 83




and Mr. Sheigaut (Business Development Emerging Markets) for this first trip.          He gave the

envelope of cash to Kati in the accounting department in Frutarom Ukraine. Mrs. Mayinya, head

of sweet flavors department in Frutarom Ukraine, first explained the process of delivering cash

in Ukraine on CW-2’s first trip.

       65.     For the next two years, CW-2 traveled back and forth between Israel and Ukraine

or Israel and Russia, carrying cash. The cash was in U.S. dollars to be used for all operative

costs, including salaries that were paid in cash at that time and bribes to customer employees.

He learned later that the bribes had started years before, in the 1990s at Frutarom, and this was

the normal way to get and retain customers in the region.

       66.     In 2008, the cash transfer process was changed. CW-1 received a monthly bonus

to his salary, paid to his bank account, from which he would withdraw cash in local currency and

distribute it to sales managers who doled out the bribes. CW-1 would forecast the amount

needed for bribes and would seek approval for the total amounts from CW-2, Rosenthal and Gill,

providing them the calculation per customer. Upon approval, CW-1 gave the sales managers

envelopes with cash. The sales managers gave the envelopes with cash to the client’s decision-

maker to generate continued and increased business with the customer. The amounts varied

monthly, and the bribe payments would be noted on the Bribes Chart by CW-1.                Angela

Karpova, Svetlana Lobova, and Vitaly Isayev were some of the sales managers who received the

cash to be paid out as bribes. According to CW-2, Defendants Gill and Granot gave the

instruction to proceed with the transfer of money in this manner, with Yehudai’s approval. CW-

2 did not participate in this money transfer through his paycheck because his salary was paid to

his bank account in Israel and was subject to inspection by the Israeli authorities.




                                                 18
        Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 20 of 83




        67.     Before CW-2 left Frutarom Russia, management decided to use straw companies

to launder money and pay bribes. For example, Frutarom Russia received invoices from the

straw company for services such as marketing, a service that was not actually provided, and

would pay for the service and receive the cash back. The cash from this system was then used to

bribe the individual employees of the customers.

        68.     According to CW-1, Frutarom Ukraine paid bribes to 15-20 customers out of the

active 40-50 customers, while Frutarom Russia bribed 20-25 customers out of the active 40-50

customers. CW-1 and CW-2 said the percentage of business impacted by the bribery in Russia

and Ukraine was roughly 30-50% of the total sales volume. If the bribes were not paid,

Frutarom Russia and Frutarom Ukraine could lose 30-50% of their sales in Russia and Ukraine.

        69.     For example, Frutarom reported that Q1 2018 overall sales were US$ 384.8

million. Sales from the Emerging Markets encompassed approximately US$ 165.464 million or

43% of Frutarom’s total sales, and Russia had been averaging over the previous three years 31%

of the Emerging Markets. Therefore, the bribery in Russia affected 13.3% of Frutarom’s overall

sales in that quarter alone. Frutarom reported that the Q2 2018 overall sales were US$ 401.3

million. Sales from the Emerging Markets encompassed approximately $180.585 million or

45% of Frutarom’s total sales, and Russia had been averaging over the previous three years 31%

of the Emerging Markets. Therefore, the bribery in Russia affected 13.95% of Frutarom’s

overall sales in that quarter alone.

        70.     The form of bribery used by Frutarom in Russia and Ukraine was locally called

Otkat (“roll-back”). According to CW-2, the Otkat bribery process was formalized at some

companies. In the soft drink and meats industries, for example, a potential client would invite 10

companies similar to Frutarom, usually before summer to present new flavors.           The chief




                                               19
        Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 21 of 83




technologist from the customer would test the offers.        The chief technologist (or head of

procurement, or another manager of the customer) would next invite the sales managers to a

restaurant, which was a sign the customer approved the product but needed to negotiate the price.

After the decision-maker and sales manager reached an agreement about the price of the product,

a discussion regarding a payment to the employee would follow. Sometimes, in order to increase

the percentage of bribes, an inflated invoice would be agreed upon. Frutarom would then

invoice the payment, including the fraudulent increase. The customer buying the Frutarom

product would pay the entire payment price, including the price increase corresponding to the

bribe percentage. Frutarom sales managers would then transfer the additional charge back to the

individual employee in cash or deposit it to a trusted bank account under the name of a relative.

               b. Examples of Bribed Customers

       71.     Throughout his time at Frutarom Ukraine and Russia, CW-1 was the individual

who handled the cash and distributed it to field offices and to salespeople.

       72.     CW-1 stated that he took part in evaluating a company named Protein

Technologies Ingredients (“PTI”) that Frutarom was planning to purchase. He was involved in

the review of the reporting at the last stage of the evaluation. CW-1 identified a similar scheme

at PTI while performing his due diligence, noting that PTI had a lot of the same customers as

Frutarom Russia and estimating it affected up to 50-60% of the sales in the savory business and

30-40% in the flavors business. This fact was discussed with Defendant Rosenthal. In 2014,

Frutarom purchased PTI. CW-2, who was also aware of the bribery at PTI, indicated that he

believed the bribes increased dramatically after the acquisition.         Frutarom’s first quarter

Directors Report for 2017 stated that Frutarom’s “four acquisitions [were] carried out in 2013

and 2014 (JannDeRee in South Africa, PTI in Russia, Aroma in Guatemala, Montana Food in




                                                20
         Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 22 of 83




Peru and Chile).” The “acquisition of approximately 75% of Vantodio’s capital [owner of PTI]

was completed in November 2013 in exchange for a cash payment of US$ 50.3 million.” In

2017, Frutarom exercised its option to purchase the remaining 25% for $40 million from

Vantodio.

         73.   Some of the other customers that CW-1 remembered receiving bribes were:

Vitmark, NGK, Globino, Taran, and Novg Product. CW-1 noted that Vitmark was a relatively

large customer of Frutarom.      The sales manager in charge was Ludmilla Mahinya, who

interacted with Vitmark’s Chief of Technology, a woman named Anna.             Anna personally

received $5,000-$10,000 per quarter as a percentage of sales to Vitmark. Anna would approve

the purchase of goods by Vitmark from Frutarom Ukraine.           Vitmark’s annual sales were

approximately $500,000. After Ludmilla’s resignation in 2008, Sergey Shilko, Sergey Chuikov,

and Natalya Daschenko replaced her as the courier of the bribes. The bribes were based on a

percentage of sales to the customer.

         74.   CW-2 also noted that Vitmark and Biola were two customers in Ukraine who

were bribed. Vitmark officials received approximately $3,000-$4,000 a month in the beginning

but as sales grew, they received approximately $10,000 a month.

         75.   CW-2 stated that a meat manufacturer named Cherkizovsky was one of the

biggest clients in the meat industry, and its chief of technology was bribed by Frutarom Russia.

Angela Karpova was the head of the Frutarom meat department in Moscow and her husband

Sergey Karpov was a chief technologist in Cherkizovski. Frutarom bribed Cherkizovski for

years.

         76.   CW-2 and CW-1 named another two big clients in the meat industry, Mitek and

Darya, whose employees were also bribed by Frutarom. Another client with bribed employees




                                              21
          Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 23 of 83




was Dubki, whose chief technologist received from Frutarom $30,000-$40,000 per quarter. The

bribe amounts were approved by Gill and Rosenthal, according to CW-2. Mitek was another

client with bribed employees, whose CEO Sergey Kopyt received 3% of the sales in bribes.

Alkon was yet another client whose employees were bribed by Frutarom’s sales manager

Svetlana Lobova.

         77.    CW-1 and CW-2 stated that Frutarom also bribed customers’ employees in

Kazakhstan, China and Turkey.       CW-1 and CW-2 both noted that Defendant Rosenthal also

mentioned bribery in Kazakhstan, China and Turkey. CW-1 said he discussed the bribery in

Kazakhstan and Turkey when Rosenthal visited Russia or Ukraine. CW-2 said that bribery in

Kazakhstan and China came up in conversations with Rosenthal.

                c. Bribery of Customs Officials

         78.    Another form of bribery at Frutarom involved the shipment or receipt of goods.

CW-1 noted that this primarily applied to goods imported into Ukraine or Russia.       Logistics

head Alexander Vovk in Russia transferred the cash payments to the forwarder company that

paid cash bribes to the customs officials.      CW-2 said they paid $200-$300 in bribes per

container. If the bribes were not paid, the shipments would be blocked. CW-1 explained that

bribing customs officials in Ukraine and in Russia was a “must” because the customs officials

would not sign the release documents if they were not bribed. 4 CW-2 noted that this was

especially the case with deliveries to the Odessa port, but it affected airports as well. CW-1

explained that Frutarom needed also to bribe customs officials at the airports when the shipments

contained samples without the required import certificates. To have the goods imported, CW-2

had to pay directly to the customs official approximately $100-500. CW-1 noted that these

payments and bribes affected all products at Frutarom that were imported to the region. All sales
4
    For example, Frutarom was importing Flavors and Seasonings to Ukraine for sale.


                                                22
        Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 24 of 83




were affected because of the need to import supplies. In other words, every product sold and

shipped to Russia and Ukraine triggered a bribe to customs officials.

       79.     CW-1 would provide the cash and it would be entered in the “Cash Bribes Chart.”

CW-2 noted that the payments to customs officials were explicitly discussed at Frutarom as part

of “policy discussions,” both orally and in writing. Defendants Granot, Rosenthal, Gill and

Yehudai were aware of these payments, approved it as a matter of policy, and received the cash

report. CW-2 said that the bribes were constantly discussed at Frutarom with the executives, as a

part of routine procedure. The only concern that was raised was how to prevent the bribes from

being embezzled by sales managers. These issues were discussed with Yehudai, Granot, Gill,

Rosenthal, and internal auditor Yoav Barak. Yoav Barak suggested adding the names and

positions of bribes recipients to the Bribes Chart and periodic reports, in order to prevent cash

bribes being embezzled by sales managers. CW-1 and CW-2 heard that bribes had been

embezzled at Frutarom.

       80.     CW-2 also stated that the Russian Authorities Standards Institutes and quality

assurance officials were also bribed and that these payments were documented in the Cash

Bribes Chart. In order to sell flavors and seasoning in Russia, they needed to pass local

certification (certifying the fitness of the products) with the Russian Authorities, hence the need

to bribe the officials there. Frutarom would pay between $100-$300 USD per product certificate

in Moscow or Kiev. Sometimes they would pay bribes to employees of local certifying agencies

if the payments were cheaper than in Moscow and Kiev.

       81.     Throughout the years, CW-1 and CW-2 explained that the Internal Audit

department at Frutarom was also aware of the bribery scheme. Yoav Barak, Frutarom’s internal

auditor, received the Bribes Chart, as did several other people in the Finance Department. Barak




                                                23
           Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 25 of 83




reviewed the P&L, which listed the bribes. CW-1 was informed that Mr. Barak discussed the

bribery scheme also during a meeting of the Board of Directors at Frutarom, relating to the 2013

financial results. Defendant Yehudai was at the meeting. After this meeting, there were no

changes made to the bribery scheme.

       d.       The Bribery Scheme Continued Throughout 2018

       82.      When CW-1 and CW-2 left Frutarom, they explained that the bribery was in full

swing. A former sales manager who had been a part of the bribery, Svetlana Lobova, was

appointed General Manager at Frutarom Russia. The bribes continued at least through 2018.

       83.      CW-1 maintained contact with Alexander Buriy, CFO for Frutarom Russia

between December 2014 and August 2019, who confirmed that the bribery continued through

2018. CW-1 also observed that he heard representatives of Frutarom customers commenting that

everything proceeded “as usual” in 2018, meaning the bribery scheme had continued unabated.

                                   The Merger Negotiations

       84.      Frutarom held a strong market share in the Emerging Markets sector, particularly

in Russia and Ukraine. On or around 1999, Frutarom opened sales offices in Ukraine and

Russia. By 2017, Frutarom reported that it had become “the leading manufacturer in Russia.”

       85.      In 2015, Frutarom’s sales in Emerging markets accounted for over US$ 384

million.     Of that amount, sales in Russia were US$ 143 million (or 37%). Sales in Russia

continued to increase. In 2017, Russian sales accounted for over US$ 160 million (or 27%). A

large part of these sales were procured though fraudulent means, such as bribing custom officials

and Frutarom customers, facts hidden from investors. Defendants Yehudai, Gill, Granot and

Rosenthal were directly involved in the scheme.




                                               24
        Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 26 of 83




       86.     Frutarom’s success in Emerging Markets like Russia and Ukraine was a magnet

for IFF. Indeed, one of the primary reasons for the merger was Frutarom’s footprint in Eastern

Europe. “Frutarom is very strong in geography where I believe IFF historically were not very

strong. I will give example. Central and East Europe, very strong growth for Frutarom, but not [a

place where] IFF invested before.”

       87.     In October 2017, IFF began exploring a potential acquisition of Frutarom.

“Between late October 2017 and the signing of the merger agreement, it was reported that the

IFF board and the transaction committee met regularly to review the potential acquisition of

Frutarom and other potential strategic alternatives.”

       88.     On a February 6, 2018 phone call between Defendant Fibig and Defendant

O’Leary, which included Mr. Soutendijk and BofA Merrill Lynch, Merrill Lynch indicated that

Frutarom was in discussions with other parties, and “emphasized [that it was] Frutarom’s desire

for the due diligence process prior to the signing of any definitive documentation to be

completed as expeditiously as possible.”

       89.     Between March 24 and April 3, 2018, IFF conducted due diligence on Frutarom,

holding meetings where Defendants Fibig and Yehudai discussed “Frutarom’s business and key

drivers of future growth” and “outstanding diligence questions of IFF in connection with its

valuation of Frutarom.”

       90.      Reportedly, on April 24, April 25 and April 29, 2018, representatives of IFF and

Frutarom met in person and by video conference to discuss confirmatory due diligence across a

variety of functional areas, including finance and accounting, tax, human resources, legal and

compliance, regulatory and business due diligence.




                                                25
        Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 27 of 83




        91.   Negotiations continued and, eventually, with the unanimous approval of each of

the IFF board and the Frutarom board, “the merger agreement was executed on May 3, 2018. On

May 7, 2018, Frutarom and IFF issued a joint press release announcing the entry into the merger

agreement. Frutarom would maintain its previous go-to-market strategy.

        92.   On October 4, 2018, IFF completed the merger with Frutarom. Frutarom was

delisted from TASE, and Frutarom’s shares were cashed out and converted to IFF shares. The

scheming Frutarom executives joined IFF and were lauded by IFF for their “talents.” Yehudai

served as a “strategic advisor” supporting Defendant Fibig.

        93.   On October 9, 2018, IFF’s shares started trading on the TASE (in addition to

being traded on the NYSE for years) and Frutarom’s shares were delisted from TASE and the

London Stock Exchange.

        94.   Analysts noted that IFF was focused on “gaining share in emerging markets and

‘[n]otably, sales from these emerging markets accounted for around 48% of the Company’s 2017

sales’” with the completed merger.

         IFF and Its Executives Turned a Blind Eye to Frutarom’s Bribery Scheme

        95.   Intent on acquiring Frutarom at all costs, IFF and its executives wiped Frutarom’s

bribery scheme under the rug. Significantly, their due diligence of Frutarom deviated drastically

from IFF’s due diligence operating standard procedure. The due diligence was completed in just

11 short days instead of the typical one-year plus period required by a company of Frutarom’s

size.

        96.   Plaintiffs’ counsel interviewed a former employee of IFF, who worked at IFF’s

New York City Headquarters between 2014 and 2018 in Executive Compensation and, among

other things, prepared board meeting materials and annually-required SEC disclosures, and was

involved in performing due diligence––CW-3. He did not work on the IFF due diligence


                                               26
        Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 28 of 83




because by January 2018 it had not begun, but he noted that in the past the due diligence process

was comprehensive, describing work within the legal department, using outside counsel and

forming a steering committee comprising representatives from its Legal, Business, Finance and

Human Resources departments, in addition to its CFO, outside counsel, bankers and other

consultants. IFF is bifurcated based on its two main product divisions – Flavors and Fragrances

– and representatives from the relevant division would typically serve on the due diligence

steering committee.

       97.    Based on his knowledge of IFF’s typical due diligence process and the large size

of the Frutarom acquisition, CW-3 estimated that IFF would have to spend a year conducting due

diligence prior to finalizing the Frutarom acquisition.      However, IFF did not conduct a

comprehensive due diligence process, devoting only a handful of days to the process.

       98.    Due diligence started March 24, 2018, when “Mr. Fibig, Mr. Yehudai and

representatives of each of IFF and Frutarom participated in a management discussion to address

key diligence questions raised by IFF with respect to Frutarom’s business and key drivers of

future growth.”

       99.    Between March 24 and April 3 (11 days) IFF conducted due diligence, with

Defendants Fibig and Yehudai meeting with representatives of IFF to discuss Frutarom’s

business and key drivers of future growth and outstanding diligence questions of IFF in

connection with its valuation of Frutarom.

       100.   IFF and Frutarom reported three more days of due diligence discussions. “On

April 24, April 25 and April 29, 2018, representatives of IFF and Frutarom met in person and by

video conference to discuss confirmatory due diligence across a variety of functional areas,




                                               27
        Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 29 of 83




including finance and accounting, tax, human resources, legal and compliance, regulatory and

business due diligence.”

       101.   Therefore, the due diligence related to one of the largest mergers in the industry,

involving a company with extensive business in bribery-prone countries was completed in just

11 days. Not only did Frutarom derive a significant number of its sales from Russia and other

emerging markets where bribery abounded, but Frutarom had been on an acquisition binge,

completing 44 acquisitions in 2016-2017 alone, compounding the need for extensive due

diligence.

       102.   Moreover, Russia is known for corruption and bribery. In directly speaking to

U.S. Companies doing business in Russia, the State Department warned: “It is important for

U.S. companies, irrespective of size, to assess the business climate in the relevant market in

which they will be operating or investing and to have effective compliance programs or measures

to prevent and detect corruption, including foreign bribery. U.S. individuals and firms operating

or investing in Russia should take time to become familiar with the relevant anticorruption laws

of both Russia and the United States in order to comply fully with them. They should also seek,

when appropriate, the advice of legal counsel.” (Department of State, 2017 Investment Climate

Statements: Russia, https://www.state.gov/reports/2017-investment-climate-statements/russia/).

       103.   Transparency International, which rates different countries on their Corruption

Perception Index and was listed in the State Department report, lists Russia as 29/100 – with 100

being very clean and 1 being highly corrupt. In 2016, Russia and Ukraine were ranked 131/176

with a score of 29, while the US was ranked 18/176 with a score of 74.

(https://www.transparency.org/news/feature/corruption_perceptions_index_2016).         In 2017,

Russia was ranked 135/180 with a score of 29, Ukraine 130/180 with a score of 30, and the US




                                               28
         Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 30 of 83




16/180      with      a    score   of     75.         (https://www.transparency.org/news/feature/

corruption_perceptions_index_2017). In 2018, Russia was ranked 138/180 with a score of 28,

Ukraine 120/180 with a score of 32, and the US 22/180 with a score of 71.

(https://www.transparency.org/cpi2018).

         104.   “Corruption significantly impedes businesses operating or planning to invest in

Russia. High-level and petty corruption are common, especially in the judicial system and public

procurement. The business environment suffers from inconsistent application of laws and a lack

of transparency and accountability in the public administration. Russia’s regulatory inefficiency

substantially increases the cost of doing business and has a negative effect on market

competition.”      (GAN, Business Anti-corruption portal, https://www.ganintegrity.com/portal/

country-profiles/russia/ (Feb. 2017))

         105.   “Corruption is widespread in Russia and poses an increasingly heavy burden to

any development. This impression is shared not only by independent experts (including

international expert opinion as measured by various country rankings) and polls of foreign as

well as domestic businesspeople but also by top state representatives, including the president,

who regularly cites corruption as a key problem. This situation can be explained by the near

complete lack of functioning integrity mechanisms. State auditors are often competent but lack

enforcement powers. Rules to hold politicians or bureaucrats accountable are underdeveloped

and seldom enforced in practice.” (BTI Transformation Index, BTI 2016 | Russia Country

Report, https://www.bti-project.org/en/reports/country-reports/detail/itc/rus/ity/2016/itr/pse/)

         106.   Ukraine has also been reported to be marred by bribery and corruption, affecting

all aspects of businesses and transactions within the country. “A combination of rampant

corruption, market volatility and political instability in Ukraine represents major business risks




                                                 29
        Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 31 of 83




for foreign investors. Bribery and facilitation payments are widespread among Ukrainian public

officials, severely complicating business registration and trade procedures for international

companies.”     (GAN,     Business      Anti-corruption   portal,   https://www.ganintegrity.com/

portal/country-profiles/ukraine/ (August 2017)).      Further noting that customs is an area

susceptible to bribery, it was reported that “Ukraine’s customs administration is susceptible to

corruption. Corrupt activities at the border represent the single most problematic factor for trade,

and burdensome tariffs and demanding customs procedures increase business costs.” (GAN,

Business Anti-corruption portal, https://www.ganintegrity.com/portal/country-profiles/ukraine/

(August 2017)). The Department of State noted that “[t]he biggest obstacle to Ukraine’s success

is endemic corruption, with reformers facing off against powerful vested interests to bring

increased transparency and accountability to Ukraine’s business environment.” (2017 Investment

Climate Statement, Department of State, https://www.state.gov/reports/2017-investment-climate-

statements/ukraine/ (June 29, 2017)).

       107.    These red flags should not have been ignored by IFF. Frutarom was reporting

large sales numbers within Emerging Markets, and Russia was responsible for more than 30% of

those sales numbers. Sales from Russia represented 27%, 30%, 37% of all sales in the emerging

countries in 2017, 2016 and 2015, respectively. Sales in Russia amounted to US$ 160.4 million,

US$ 150.4 million and US$ 142.8 million in 2017, 2016 and 2015, respectively.

       108.    Turning a blind eye to Frutarom’s procurement activities in Russia and Ukraine

was particularly egregious in light of the fact that IFF specifically identified and acknowledged

that bribes were a way of doing business in those countries. IFF explicitly recognized that “We

operate or may pursue opportunities in some jurisdictions, such as China, India, Brazil, Russia

and Africa, which pose potentially elevated risks of fraud or corruption or increased risk of




                                                 30
           Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 32 of 83




internal control issues. In certain jurisdictions, compliance with anti-bribery laws may conflict

with local customs and practices. . . . In addition, Frutarom grew through rapid acquisition and,

as part of our integration efforts, we will be seeking to implement our anti-corruption and similar

policies throughout a number of those acquired companies, many of which were not previously

subject to these U.S. laws.”

       109.     News articles reported that IFF was familiar with the under the radar payment

system before the merger closed, during the due diligence process. IFF had been aware of the

matter ‘for many months,’ according to a person with knowledge interviewed by Calcalist.

(Ganon & Abramson, IFF Submits Frutarom Findings to U.S. Department of Justice, CTech

(Aug. 13, 2019)).

       110.     According to CW-1, former employee Alexander Buriy, CFO for Frutarom Russia

between December 2014 and August 2019, said that Defendant Rosenthal told him that IFF

knew in 2018, during the due diligence process related to the merger, about the bribery at

Frutarom and that in 2018 Defendant Rosenthal travelled to Russia to orally order that bribes

stop being paid in Ukraine and Russia. Buriy reported that IFF asked Frutarom management to

sign an obligation that they wouldn’t be involved in bribery and would halt all such improper

activity. Frutarom management signed the attestation. PTI, which was part of Frutarom, refused

to sign the document, and there were no consequences to PTI.

       111.     CW-1 noted it would have been easy for IFF to identify the fraud during due

diligence and that, in fact, it “was almost not possible to hide during the due diligence process.”

CW-2 similarly explained that it was easy for IFF to find the bribery scheme via the monthly

reports.




                                                31
        Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 33 of 83




   The Frutarom Corrupt Executives Were Rewarded Handsomely, With IFF’s Support

       112.    On June 28, 2018, the Compensation Committee at Frutarom recommended a $20

million bonus to Defendant Yehudai “for managerial continuity and the continued growth of the

surviving company, as well as an easy and smooth implementation of the merger.”                 The

Committee also announced a recommendation for $2 million bonus to be shared by Defendants

Granot, Anatot and Gill as part of a retention plan, “in light of the involvement of the officers in

many of the tasks entailed by the merger, and the need to accompany the merger process, both

before and after its completion; tasks that are of great importance for the success of the merger

and the surviving company’s post-merger continued activity and success.”

       113.    With IFF’s approval, Defendants Anatot and Gill were also given extra bonuses

due to their work “both to the completion of the merger and to the full integration of the

company during the merger.” Both Frutarom executives remained at Frutarom under IFF to help

with the integration of the companies

                               Materially False and Misleading
                          Statements Issued During the Class Period

       114.    The Class Period begins on May 7, 2018. On that day, IFF and Frutarom

announced their definitive agreement to acquire Frutarom for $7.1 billion in a joint press release.

From this day forward, Frutarom and IFF’s statements were intertwined, by either joint

presentations and statements or incorporation of Frutarom’s statements into IFF’s statements.

They presented a united campaign for their merger, incorporating their financial statements into

their projections and statements of why this merger was so important and would be so profitable

for their shareholders.

       115.    Analysts covering IFF before and after the merger looked at and discussed

Frutarom in analyzing IFF and setting its price targets. For example, a J.P. Morgan analyst



                                                32
        Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 34 of 83




report issued on May 8, 2018 analyzing IFF noted that “Frutarom reported 2017 sales of $1.36b,

which split into “natural” sweet and savory taste solutions (75%), ingredients (18%), and

trade & marketing (7%). Nearly 80% of sales are to the EMEA region, 14% to the Americas

region, and 6% to the A/P region.” Another J.P. Morgan analyst report issued on November 13,

2018 analyzing IFF observed that “The estimated sales of Frutarom for 3Q:18 disclosed by IFF

was something of a jolt. Frutarom had been reporting good sequential and y/y revenue growth for

some time. Net sales for 3Q:18 for Frutarom are between $360-365m, which compares to

$401.3m for 2Q:18 and $358.8m for 3Q:17.” On May 2, 2019, Deutsche Bank issued an

analyst report on IFF stating that “The most important metric for IFF will be local currency

growth for its base business and like-for-like growth for FRUT. We also expect secondary focus

on pricing, gross margins, and cash flow guide. We are forecasting +3% like-for-like (Street:

+2.7%) growth in both Frutarom and the legacy IFF business (noting a tough 7% comp).” On

May 19, 2019, JP Morgan issued a report analyzing IFF, noting that “IFF’s year-ahead share

price performance is likely to depend, in our opinion, on whether the growth rate of the company

accelerates due to the Frutarom acquisition. Frutarom organic sales growth was about flat in

3Q:18, and it improved to ~3% growth in 4Q:18, and ~3% in 1Q:19. IFF thinks Frutarom’s

normal rate of sales growth is 5-7%.”

       116.   During the Class Period, Defendants made numerous materially false and

misleading statements and concealed material information from investors.          For example,

Defendants failed to disclose to investors that: (1) Frutarom was bribing customers and customs

officials in Russia and Ukraine; (2) senior management at Frutarom directed and were aware of

such improper payments; (3) as a result, Frutarom’s financial results and the combined

statements by Frutarom and IFF regarding IFF and/or Frutarom’s financial metrics and the




                                              33
        Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 35 of 83




potential for future sales and revenues were misleading and overstated; and (4) as a result of the

improper payments, IFF was reasonably likely to face regulatory scrutiny and financial liability.

Defendants made numerous materially false and misleading statements during the Class Period,

including representations that “Since December 31, 2015, the Company [Frutarom] and its

Subsidiaries have been and are in compliance with (i) all applicable Laws,” that “since

December 31, 2014, none of the Company [Frutarom], its Subsidiaries, any of its or their

directors or officers, nor, to the Knowledge of the Company, any other employees, agents or

other Persons while acting for or on behalf of the Company or any of its Subsidiaries, has

violated the FCPA . . . or any other applicable Law relating to anti-corruption or anti-bribery,”

and that “Frutarom does not give or receive, either directly nor indirectly, bribes or other

improper advantages for business or financial gain.”


                                 The May 7, 2018 Statements

       117.    On May 7, 2018, IFF and Frutarom issued a joint Press Release titled “IFF to

Combine with Frutarom to Create a Global Leader in Taste, Scent and Nutrition.” The Press

Release noted that Defendant Yehudai will serve as a strategic advisor supporting Defendant

Fibig. IFF and Frutarom also jointly produced an infographic, and jointly participated in a

conference call to discuss the merger. All materials were posted on IFF’s official website. The

announcement was an integrated, joint message to the market from IFF and Frutarom.

       118.    The Press Release stated that “Frutarom has a strong track record of growth, with

expected sales of above $1.6 billion in 2018, and their previously announced target of $2.25

billion in sales in 2020.” It represented that the proposed merger “broadens complementary and

growing customer,” with “Frutarom significantly enhanc[ing] IFF’s exposure to the fast-growing

small- and mid-sized customers, including private label. Approximately 70% of Frutarom’s



                                               34
        Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 36 of 83




sales are to these two customer groups.” The Press Release announced that “on a pro forma

basis, the combined company would be expected to have approximately $5.3 billion of revenue

in 2018.”

       119.   The statements in the preceding paragraph were false and misleading when made

because, for example, Frutarom’s sales and revenues were based in material part on the success

of the Emerging Markets sector, which included in material part rampant bribery in Russia and

Ukraine.

       120.   IFF and Frutarom jointly prepared an Investor Presentation, which reported

Frutarom’s reported earnings, including 16x the growth between 2000 and 2017, 30x growth in

EBITDA and sales in the billions in 2016 and 2017, i.e., $1.1 billion in 2016 and $1.3 billion in

2017. Based on the total estimated sales for IFF and Frutarom in 2018, they estimated sales for a

combined company to be $5.3 billion ($1.6 billion from Frutarom and $3.7 billion from IFF).

       121.   The reported sales numbers in the preceding paragraph where false and

misleading when made because, for example, they were based in material part on the success of

the Emerging Markets sector, which included rampant bribery in Russia and Ukraine. Russia in

particular generated significant sales and revenues for Frutarom. The combined sales of the two

companies were based on sales generated by Frutarom from Russia and Ukraine, which in turn

were possible only though the bribery scheme. The growth numbers were fueled in significant

part by the scheme.

                                The May 28, 2018 Statements

       122.   On or around May 28, 2018, Frutarom published its Directors’ Report of the

Company’s State of Affairs for the Period Ended March 31, 2018 (“March 2018 Report”). The

March 2018 Report disclosed that the Board of Directors and management of Frutarom are




                                               35
        Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 37 of 83




responsible for the preparation and presentation of the interim financial information. The March

2018 Report was approved by Yehudai and Granot. The March 2018 Report included the

Directors’ Declarations: the Declaration of the President and CEO Ori Yehudai, and the

Declaration of the Executive Vice President and CFO Alon Granot.

       123.    The March 2018 Report stated that Frutarom’s total sales (including sales from

Emerging Markets) in the first quarter of 2018 amounted to $US 384.8 million, a 27.2% increase

from the parallel period. These sales numbers included in material part sales from Frutarom

Russia. The March 2018 Report stated that some of the 27.2% increase reflected “currency

adjusted growth of 7.6% in pro-forma terms compared with the parallel period.” The March

2018 Report also reported a gross profit of $US 155.7 million for the first quarter of 2018.

       124.    The reported sales and profit numbers in the preceding paragraph were false and

misleading when made because, for example, they were based in material part on the success of

the Emerging Markets sector, which included rampant bribery in Russia and Ukraine. Russia in

particular generated significant sales and revenues for Frutarom.

       125.    The March 2018 Report included the Quarterly Report Regarding Effectiveness of

Internal Audit on Financial Reporting and on Disclosure under Regulation 38C(A). It explained

that “[t]he management of Frutarom Industries Ltd. (the “Company”), supervised by the

Company’s Board of Directors is responsible for prescribing and conducting proper internal

control on the Company’s reporting and disclosure” and stated that “for this matter, the members

of management are 1) Ori Yehudai, President and CEO; 2) Alon Granot, Executive Vice

President and CFO; 3) Amos Anatot, Executive Vice President Global Supply Chain and

Operations; 4) Sharon Ganot, Global Vice President, Human Resources; 5) Guy Gill, Vice

President Finance; and 6) Flora Lewin, Global Chief information officer.” The March 2018




                                                36
        Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 38 of 83




Report further explained that “Internal control on financial reporting and disclosure includes

controls and procedures which are conducted in the Company, which are planned by the

Company’s President and CEO and the highest ranking financial officer and under their

supervision, or by whoever fills these positions in practice, under the supervision of the

Company’s Board of Directors. These controls and procedures are meant to provide a reasonable

level of certainty regarding the reliability of the financial reporting and the preparation of the

financial reports in accordance with the provision of the law, ensuring that the information the

Company is required to disclose in the reports it publishes under the provisions of the law is

gathered, processed, summarized and reported on the date and the manner prescribed by law.”

       126.    The March 2018 Report elaborated that “Internal control includes, among other

things, controls and procedures designed to ensure that the information the Company, as stated,

is required to disclose is gathered and delivered to the Company’s management including to the

President and CEO, and to the highest ranking financial officer or to whoever fills these positions

in practice, in order to allow timely decision making with regards to the disclosure requirement.”

       127.    The March 2018 Report further explained that Yehudai and Granot each “(a) set

controls and procedures, or ensured the existence and set up of controls and procedures under

[their] supervision, designated to ensure that material information relating to the Company,

including its consolidated companies as defined in the Securities Regulations (Annual Financial

Reports), 5770-2010, is brought to [their] attention by others in the Company and the

consolidated companies, particularly during the preparation of the Reports; and (b) set controls

and procedures, or ensured the enactment and performance of controls and procedures under

[their] supervision, designed reasonably ensure the reliability of the financial reporting and the




                                                37
        Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 39 of 83




preparation of the financial reports in accordance with the provisions of law, including in

accordance with accepted accounting principles.”

       128.   The March 2018 Report stated that “No events or issues were brought to the

attention of the Board of Directors and the Company’s management which could change the

assessment of effectiveness of the internal audit, as contained in the Last Annual Report

Regarding Effectiveness.” In the Last Annual Report, Frutarom’s management and the Board of

Directors vouched for the effectiveness of the Internal Audit on Financial Reporting and on

Disclosure attached to the Period Report ending on December 31, 2017. The March 2018 Report

stated that “as of the date of the report, based on the assessment of effectiveness of internal

control in the Last Annual Report Regarding Effectiveness and based on information brought to

the attention of Management and the Board of Directors as stated above the internal audit is

effective.”

       129.   The statements in the preceding paragraph were materially false and misleading

when made because, for example, they describe controls that were non-existent, or utterly

ineffective, and were not providing the protection presented since the controls were managed by

the individuals who were directly engaged in the bribery scheme. The controls were ineffective

because they permitted the bribery scheme to occur unabated. Internal Audit was integrated into

administration of the bribery scheme and was used as a tool to ensure its efficiency, including

prevention of embezzlement of bribery funds by low-level employees.

       130.   The Directors’ Report included Declarations by Defendants Yehudai and Granot,

each vouching that they have “reviewed the Quarterly Report of Frutarom Industries Ltd. (the

“Company”) for the first quarter of 2018 (the “Reports”) and “[t]o my knowledge, the Reports

do not include any false representations of any material fact and do not omit representation of




                                              38
        Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 40 of 83




any material fact required in order to ensure that the representations contained in these, in light

of the circumstances under which such representations were included, are not misleading in

relation to the period of the Reports.”

       131.       Defendants Yehudai and Granot’s Declarations further stated that “I have

disclosed to the Company’s auditors, the Board of Directors and the Audit Committee of the

Company’s Board of Directors, based on my most updated assessment of the internal control on

financial reporting and disclosure:

                  a. All the material deficiencies and weaknesses in prescribing and implementing
                     the internal control on the financial reporting and on the disclosure, if any,
                     which may reasonably adversely affect the ability of the Company to gather,
                     process or report on financial information in a manner which could raise
                     concerns regarding the reliability of the financial reporting and the preparation
                     of the financial reports in accordance to the provisions of the law; and

                  b. Any fraud, material or not material, which involves the president and CEO or
                     anyone directly reporting to him or other employees who hold significant
                     positions in the internal control on the financial reporting and on disclosure.

       132.       The statements in the two preceding paragraphs were materially false and

misleading when made because, for example, the Directors’ Report did, in fact, include false

representations of material fact, omitting the material fact that Frutarom Russia and Frutarom

Ukraine were engaged in a brazen bribery scheme designed to obtain and retain customers in an

effort to boost sales. Frutarom did not have in place effective internal controls to root out and

prevent this fraudulent scheme. Moreover, Yehudai failed to disclose all fraud involving the

CEO, as the bribery scheme occurred under his and other Frutarom executives’ direction at all

relevant times.

       133.       Defendants Yehudai and Granot’s Declarations further stated that “No events or

issues occurring during the period between the periodic report for 2017 and the date of this

Report which could change the Board of Directors’ and management’s conclusion regarding



                                                   39
           Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 41 of 83




effectiveness of the internal report on the Company’s financial statement and on the disclosure

have been brought to my attention.”

          134.      The statements in the preceding paragraph were false and misleading when made

because, for example, Frutarom did not have in place effective internal controls to root out and

prevent this fraudulent scheme and to prevent the issuance of false and misleading statements to

the market.

                                           The June 19, 2018 Statements

          135.      On June 19, 2018, IFF filed a Form S-4 Registration Statement with the SEC,

detailing the proposed merger with Frutarom. The Registration Statement was signed by, among

others, Defendant Fibig. The Registration Statement contained the Merger Agreement signed by

Defendant O’Leary on behalf of IFF and Defendant Yehudai on behalf of Frutarom. The S-4

included representations pertaining to Frutarom, and the Frutarom executives controlled the

contents of those statements. Moreover, the Frutarom executives including Gill, Rosenthal, and

Anatot approved, reviewed, ratified, furnished information and language for inclusion with

respect to these statements.

          136.        The S-4 presented selected historical consolidated financial data for Frutarom as

of and for the fiscal years ended December 31, 2017, 2016, 2015, 2014 and 2013, and as of and

for the quarters ended March 31, 2018 and 2017:
(amounts in thousands, except per
share amounts or unless indicated
otherwise)                          Quarter Ended March 31,                    Year Ended December 31,
                                      2018         2017            2017(a)   2016(b)      2015(c)    2014(d)   2013(e)
Statement of Income Data:
Sales                               $ 384,805 $ 302,531 $ 1,362,396 $ 1,147,041 $ 872,796 $ 819,547 $ 673,693

Gross profit                          155,738      115,714         525,125   437,553     338,059     320,552   256,796




                                                              40
            Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 42 of 83




The consolidated statements of financial position were approved, among others, by Yehudai and

Granot. The S-4 reported that “Frutarom sales in 2017 increased by 18.8% to $1,362.4 million

compared to $1,147.0 million in 2016.               The increase in Frutarom’s overall sales reflected

increased sales in Flavors Activity, Specialty Fine Ingredients Activity and Trade & Marketing

Activity, and was primarily due to the acquisitions completed after 2016 as well as organic

growth and positive currency effects and positive impact of changes to the exchange rates of

currencies in which Frutarom operates against the U.S. dollar.” “Frutarom’s sales in 2016

increased by 31.4% to $1,147.0 million compared to $872.8 million in 2015. The increase in

Frutarom’s overall sales was primarily due to organic growth and acquisitions . . . “

            137.   The statements in the previous paragraph about the sales and gross profits at

Frutarom were materially false and misleading when made because, for example, the reported

growth and sales numbers were not just “[p]rimarily due to organic growth and acquisitions in

Flavors Activity, Specialty Fine Ingredients Activity and Trade & Marketing Activity,” but were

also based on fraudulent payments, involving bribes to customers’ employees and governmental

officials, a scheme that was concealed from the market.

            138.   The S-4 also reported the following pro-forma condensed combined sales and

profits:

Unaudited Pro Forma Condensed Combined Statement of Operations
For the Quarter Ended March 31, 2018
(In USD thousands, except shares and per-share data)

                                    Historical
                                                             Purchase              Other Pro
                                IFF       FRUTAROM          Accounting              Forma
                             (US GAAP)     (US GAAP)        Adjustments   Notes   Adjustments   Notes    Total
Revenue:
Net sales                      930,928           384,805           —                     —              1,315,733

Gross profit                   405,809           155,738           —                     —               561,547



Unaudited Pro Forma Condensed Combined Statement of Operations



                                                       41
            Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 43 of 83



For the Year Ended December 31, 2017
(In USD thousands, except shares and per-share data)

                                           Historical
                                                                   Purchase                Other Pro
                                       IFF      FRUTAROM          Accounting                Forma
                                    (US GAAP)    (US GAAP)        Adjustments     Notes   Adjustments   Notes        Total
Revenue:
Net sales                          $3,398,719 $ 1,362,396 $              —                $      —                 $4,761,115

Gross profit                        1,479,001           525,125          —                    (6,538)               1,997,588



        139.     The reported combined net sales and gross profit figures were false and

misleading when made because they included sales and gross profits of Frutarom. These figures

were based in material part on the success of the Emerging Markets sector, which included

rampant bribery by Frutarom in Russia and Ukraine (and several other countries). Russia in

particular generated significant sales and revenues for Frutarom.

        140.     The S-4 also reported the following with respect to Frutarom’s sales in Emerging

Markets, including Russia:
                                                                                  Year ended December 31
                                                                           2017               2016          2015
                                                                                  U.S. dollars in thousands
         Emerging Market*                                                 585,619           470,247      384,804
         West Europe**                                                    494,149           424,292      281,745
         USA and North America***                                         195,280           173,216      136,633
         Other                                                             87,348            79,286       69,614
         Total consolidated sales                                       1,362,396         1,147,041      872,796

         *      Sales in Russia amounted to $160,363 thousand, $150,370 thousand and $142,885 thousand in
                2017, 2016 and 2015, respectively.



        141.     The reported sales numbers for the Emerging Markets and Russia were false and

misleading when made because they were generated in substantial part on the bribery scheme

initiated and directed by Frutarom’s executives.

        142.     The S-4 confirmed the effectiveness of Frutarom’s internal controls related to

financial reporting:




                                                          42
        Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 44 of 83




        The Company [Frutarom] and its Subsidiaries maintain a system of internal
        control over financial reporting designed to provide reasonable assurance
        regarding the reliability of the Company’s financial reporting and the preparation
        of financial statements for external purposes in conformity with IFRS. The
        Company has evaluated the effectiveness of the Company’s internal control over
        financial reporting and, to the extent required by applicable Law, presented in any
        applicable Company Reporting Document or any amendment thereto its
        conclusions about the effectiveness of the internal control over financial reporting
        as of the end of the period covered by such report or amendment based on such
        evaluation.

        143.    The statements in the previous paragraph were materially false and misleading

when made because, for example, Frutarom did not “maintain a system of internal control over

financial reporting designed to provide reasonable assurance regarding the reliability of the

Company’s financial reporting” when it permitted the bribery scheme to flourish for years on end

and it permitted the publication of false and misleading financial statements, including reported

sales and profits, that were based in material part on the success of the bribery scheme.

        144.    The S-4 further represented that “Since December 31, 2015, the Company

[Frutarom] and its Subsidiaries have been and are in compliance with (i) all applicable Laws . . .”

        145.    The statement in the preceding paragraph was materially false and misleading

when made because, for example, Frutarom and its Subsidiaries had not been in compliance with

“all applicable Laws” because Frutarom in Israel and its subsidiaries in Russia and Ukraine were

engaged in a rampant bribery scheme involving bribing customers and customs officials in an

effort to boost sales.

        146.    The S-4 further assured the market that “since December 31, 2014, none of the

Company [Frutarom], its Subsidiaries, any of its or their directors or officers, nor, to the

Knowledge of the Company, any other employees, agents or other Persons while acting for or on

behalf of the Company or any of its Subsidiaries, has violated the FCPA, the U.K. Bribery Act

2010, the OECD Convention on Combating Bribery of Foreign Public Officials in International



                                                43
        Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 45 of 83




Business Transactions or any other applicable Law relating to anti-corruption or anti-bribery

(collectively, the “Anti-Corruption Laws”).”5

        147.    The statements in the preceding paragraph were materially false and misleading

when made because, for example, Frutarom subsidiaries in Russia and Ukraine were engaged in

a rampant bribery scheme involving bribing customers’ employees and customs officials in an

effort to boost sales.

        148.    The S-4 stated that since December 31, 2015, Frutarom has filed, “all forms,

reports, schedules, statements, exhibits and other documents (including exhibits, financial

statement and schedules thereto and all other information incorporated therein and amendments

and supplements thereto) required by it to be filed (or furnished)” with ISA, TASE and LSE,

certifying that “each Company Reporting Document filed did not contain any untrue statement of

a material fact or omit to state any material fact required to be stated therein or necessary in order

to make the statements made therein, in light of the circumstances under which they were made,

not misleading.”

        149.    The statements in the preceding paragraph were materially false and misleading

when made because Frutarom’s filings did in fact contain untrue statements of material facts,

omitting the material fact that Frutarom was engaged in a brazen bribery scheme in Russia and

Ukraine designed to obtain and retain customers in an effort to boost sales. Moreover, contrary

to its representations, Frutarom did not have in place effective internal controls to root out and

prevent this fraudulent scheme.


5
  The FCPA’s anti-bribery provision makes it a crime to “corruptly” offer any kind of payment to
a foreign official “in order to assist . . . in obtaining or retaining business.” 15 U.S.C. § 78dd-2.
The FCPA also requires companies to keep books and records that accurately reflect financial
transactions, and to maintain effective internal controls.




                                                 44
        Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 46 of 83




       150.    Further, the S-4 stated that Frutarom’s financial statements “fairly present in all

material respects the financial position, the shareholders’ equity, the results of operations and

cash flows of the Company and its consolidated Subsidiaries as of the times and for the periods

referred to therein (except as may be indicated in the notes thereto and subject, in the case of

unaudited interim financial statements, to normal and recurring year-end adjustments).”

       151.    The statements in the preceding paragraph were false and misleading when made

because, for example, they did not “fairly present in all material respects” the sales and profits of

Frutarom, but in truth they failed to disclose the material fact that Frutarom was engaged in a

brazen bribery scheme in Russia and Ukraine to obtain and retain customers in an effort to boost

sales. Russia in particular generated significant sales and revenues for Frutarom as a result of the

bribery scheme.

       152.    The S-4 further represented that “None of the information (a) supplied or to be

supplied by or on behalf of the Company [Frutarom] or any of its Subsidiaries for inclusion or

incorporation by reference in the Form S-4 to be filed with the SEC by Parent in connection with

the registration under the Securities Act of the shares of Parent Common Stock to be issued in

the Merger (as amended or supplemented from time to time, the “Form S-4”) will, at the time the

Form S-4, or any amendment or supplement to it, is filed with the SEC, or at the time it becomes

effective under the Securities Act, contain any untrue statement of a material fact or omit to state

any material fact required to be stated therein, in light of the circumstances under which they are

made, not misleading . . . .”

       153.    The statements in the preceding paragraph were materially false and misleading

when made because, for example, the information supplied included false representations of

material fact, omitting the material fact that Frutarom was engaged in a brazen bribery scheme in




                                                 45
        Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 47 of 83




Russia and Ukraine designed to obtain and retain customers in an effort to boost sales.

Moreover, Frutarom did not have in place effective internal controls to root out and prevent this

fraudulent scheme, a fact concealed from investors, who were assured otherwise.

                             The June 21, 2018 Statements

       154.    On June 21, 2018, IFF and Frutarom jointly presented at a Global Town Hall.

The presentation highlighted “profitable internal growth and 12 acquisitions made in 2017

Frutarom Revenues Run-Rate exceeds $1.5 billion.” It also projected $2.25 billion in revenues

in 2020, and a combined Frutarom and IFF 2018 pro-forma sales of $5.3 billion.

       155.    The statements in the preceding paragraph highlighting internal growth and

acquisitions leading to Frutarom revenues of $1.5 billion in 2017, and the projected revenues and

pro-forma sales were materially false and misleading when made because these figures were

based in material part on the success of the Emerging Markets sector, which included rampant

bribery by Frutarom in Russia and Ukraine. Russia in particular generated significant sales and

revenues for Frutarom.

                                 The July 2, 2018 Statements

       156.    On July 2, 2018, IFF filed with the SEC Amendment No. 1 to Form S-4, which

attached Exhibit 99.1, “Immediate report with respect to an invitation to a special general

meeting of the shareholders of the Company [Frutarom].” The amendment to S-4 included

representations pertaining to Frutarom, and the Frutarom executives controlled the contents of

those statements. Moreover, the Frutarom executives including Gill, Rosenthal, and Anatot

approved, reviewed, ratified, furnished information and language for inclusion with respect to

these statements.




                                               46
        Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 48 of 83




       157.   Exhibit 99.1 disclosed the following with respect to the contemplated $20 million

bonus to be paid to Yehudai, which was agreed to by IFF (this bonus was an exception to

Frutarom’s compensation policy):

       Mr. Yehudai has been employed by the Company since 1986 and began serving
       as president and chief executive officer of the Company in 1996. During the past
       three decades, the Company, under Mr. Yehudai’s management, has undergone a
       journey of accelerated growth in profits during which it has increased its income
       from approximately US$ 10 million in 1990 to an expected amount of more than
       US$ 1.6 billion in 2018, with significant ongoing growth in profit and
       profitability. The average rate of growth of the income and profits of the
       Company since 2000 has been assessed to represent an annual growth of
       approximately 20% on average. The growth journey of the Company has been
       based on the successful implementation of a strategy combining internal growth
       in profits at a rate double the growth of the markets in which the Company
       operates together with strategic acquisitions. All of these factors have led to
       consistent improvement in the results of operations and value that the Company
       creates for shareholders, which can be observed in the doubling of sales and
       profits of the Company, on average, every four years since 2000.

       In addition, Mr. Yehudai has been involved in the formulation of the terms of the
       Merger, in the management, navigation and direction of the Company’s
       discussions with the Purchaser, in the management of the various work teams
       within the Company and outside of it, and has contributed greatly to the resolution
       of complex issues and dedicated many hours of his time to the Transaction.

       158.   The statements in the preceding paragraph touting Yehudai’s contributions to

Frutarom and to the merger as reasons justifying a $20 million bonus were materially false and

misleading when made because, for example, they omitted that Yehudai for years had directed

and engaged in a brazen scheme to bribe customers and customs officials in an effort to boost

Frutarom’s sales. Moreover, in 2018, at the time of the merger, the bribery scheme was on-going

and Yehudai had agreed with IFF to join IFF after the merger. As a result of Yehudai’s

fraudulent scheme, it was foreseeable and highly likely that Frutarom and/or IFF would face

regulatory scrutiny and litigation that would subject Frutarom and/or IFF to severe penalties and

fines, along with reputational damage. Information about management integrity is material to




                                               47
        Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 49 of 83




investors.    Investors base their investment decisions, at least in part, on factors such as

management ethics and accountability.

       159.     Exhibit 99.1 disclosed the following with respect to the contemplated $2 million

bonuses to other key officers of Frutarom, bonuses which were agreed to by IFF (these bonuses

were an exception to Frutarom’s compensation policy):

       Following are additional details with respect to the Officers: (a) Mr. Alon Shmuel
       Granot has been employed at the Company since 2001 and serves as executive
       vice president and chief financial officer of the Company. By virtue of his role, he
       is responsible for the financial arrangements of the Company. His role involves a
       great deal of broad responsibility over financing and management of the
       Company’s funds, risk management, information systems, due diligence
       activities, mergers and acquisitions as well as many other matters; (b) Mr. Amos
       Anatot has been employed at the Company since 2010 and serves as executive
       vice president and vice president of operations and global supply chain. By virtue
       of his role, he is responsible for supply chain layouts, as well as operation and
       procurement at the Company. His role involves a great deal of broad
       responsibility over integration of different sections of the Company as well as
       many other matters; (c) Mr. Guy Gill has been employed by the Company since
       2006 and serves as vice president of finance. By virtue of his role, he is
       responsible for the financial divisions at the Company. His role involves a great
       deal of broad responsibility over filing of financial reports, monitoring and
       handling of the Company’s budget, insurance, taxation, administrative
       enforcement at the Company as well as many other matters.

       In addition, the Officers have been and will be involved in many tasks involved
       with the Merger and overseeing the process both before the completion of the
       Merger and thereafter. These are tasks of great importance to the success of the
       Merger and the continued activity and success of the Surviving Company after
       completion of the Merger. Beyond their ordinary role at the Company, they have
       dedicated, and will continue to dedicate, many hours of their time continuously
       and intensively. In addition, the said retention plan and its terms will, in the
       future, incentivize them to continue their activities in the Company after the
       completion of the Merger, so as to enable the Surviving Company to enjoy
       continuous professional and skilled management, an easier and smoother
       implementation of the Merger, the continued growth of the Surviving Company
       and so forth. For these reasons and the reasons set forth in Section 3.5 below, the
       compensation committee has recommended, and the board of directors of the
       Company recommends, that the retention plan as set forth below be approved.




                                               48
        Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 50 of 83




       160.     The statements in the preceding paragraph touting Granot, Gill and Anatot’s

contributions to Frutarom and to the merger as reasons justifying a multi-million dollar bonus

were materially false and misleading when made because, for example, they omitted that Granot

and Gill had engaged for years in a brazen scheme to bribe customers and customs officials in an

effort to boost Frutarom’s sales and that Anatot knew or at a minimum acted with recklessness in

not disclosing the scheme to investors. Moreover, in 2018, at the time of the merger, the bribery

scheme was on-going and Granot, Gill and Anatot were tasked with ensuring the success of the

merger and the continued sales and financial activities of Frutarom under IFF. As a result of the

fraudulent scheme, it was foreseeable and highly likely that Frutarom and/or IFF would face

regulatory scrutiny and litigation that would subject Frutarom and/or IFF to severe penalties and

fines, along with reputational damage. Information about management integrity is material to

investors.    Investors base their investment decisions, at least in part, on factors such as

management ethics and accountability.

                                   The August 8, 2018 Statements

       161.     On August 8, 2018, IFF held its Q2 2018 Earnings Call, accompanied by a

presentation titled “IFF Q2 2018 Earnings Conference Call.” Defendants Fibig and O’Leary led

the call and the presentation, which reported robust sales growth at 6% and expected 2018 pro-

forma sales of $5.3 billion.

       162.     The reported sales growth and pro-forma sales numbers in the preceding

paragraph were false and misleading when made because, for example, they were based in

material part on the success of the Emerging Markets sector, which included rampant bribery in

Russia and Ukraine. Russia in particular generated significant sales and revenues for Frutarom.




                                               49
        Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 51 of 83




                               The August 22, 2018 Statements

       163.    On August 22, 2018, Frutarom published its Directors’ Report of the Company’s

State of Affairs for the Period Ended June 30, 2018 (“June 2018 Report”). The June 2018

Report disclosed that the Board of Directors and management of Frutarom are responsible for the

preparation and presentation of the interim financial information. The June 2018 Report was

approved by Ori Yehudai and Alon Granot. The June 2018 Report included the Directors’

Declarations: the Declaration of the President and CEO Ori Yehudai, and the Declaration of the

Executive Vice President and CFO Alon Granot.            The June 2018 Report made similar

disclosures to the ones reflected in connection with the March 2018 Report above about the role

of Yehudai and Granot in the preparation and presentation of the June 2018 Report.

       164.    The June 2018 Report stated that Frutarom’s sales in the second quarter of 2018

amounted to $US 401.3 million, a 16.8% increase from the same period a year ago. These sales

numbers included in substantial part sales by Frutarom in Russia. The June 2018 Report stated

that some of the increase reflected “currency adjusted growth of 4.5% in pro-forma terms

compared with the parallel period.” The June 2018 Report also reported a gross profit of $US

159.7 for the second quarter of 2018.

       165.    The reported sales and profit numbers in the preceding paragraph were false and

misleading when made because, for example, they were based in material part on the success of

the Emerging Markets sector, which included rampant bribery in Russia and Ukraine. Russia in

particular generated significant sales and revenues for Frutarom.

       166.    The June 2018 Report stated that “No events or issues were brought to the

attention of the Board of Directors and the Company’s management which could change the

assessment of effectiveness of the internal audit, as contained in the Last Annual Report




                                               50
        Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 52 of 83




Regarding Effectiveness.” In the Last Annual Report, Frutarom’s management and the Board of

Directors vouched for the effectiveness of the Internal Audit on Financial Reporting and on

Disclosure attached to the Period Report ending on December 31, 2017. The June 2018 Report

stated that “as of the date of the report, based on the assessment of effectiveness of internal

control in the Last Annual Report Regarding Effectiveness and based on information brought to

the attention of Management and the Board of Directors as stated above the internal audit is

effective.”

       167.     The statements in the preceding paragraph were materially false and misleading

when made because, for example, they describe controls that were non-existent, or utterly

ineffective, and were not providing the protection presented since the controls were managed by

the individuals who were directly engaged in the bribery scheme. The controls were ineffective

because they permitted the bribery scheme to occur unabated. Indeed, the Board of Directors,

which was headed by Yehudai, was obviously aware of issues that could impact the Company’s

internal controls assessment because he directed and oversaw the Company’s bribery scheme.

       168.     The June 2018 Report highlighted Defendant Yehudai’s supposed contributions to

Frutarom’s success as well as his role in the merger transaction, which purportedly justified “a

one-time bonus” “in an amount of US$ 20 million, as an exception to the compensation policy of

the company:”

       “a one-time bonus to the president and chief executive officer of the company,
       Mr. Ori Yehudai, in an amount of US$ 20 million, as an exception to the
       compensation policy of the company, in view of his crucial contribution to both
       the company’s performance and success and to the merger transaction, for leading
       the company to rapid profitable growth and a significant increase in its revenues
       over the years, as well as a material ongoing increase in its profits and
       profitability, successfully implementing a strategy combining profitable internal
       growth, double the growth rates than those of the markets in which the Company
       operates, together with strategic acquisitions. Mr. Yehudai was involved in
       working out the terms and conditions of the merger transaction; in managing,



                                              51
        Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 53 of 83




       navigating and directing the Company’s negotiations with the Purchasing
       Company, managing multiple work teams - both the company’s teams as well as
       external teams - contributing substantially to the resolution of complex issues and
       devoting long hours to all matters relating to this transaction. In addition, for a
       transaction of this scale to succeed, including the intricately complex management
       of the activity since the transaction was signed until the closing date, and
       including the implementation of the merger after its completion, Mr. Yehudai’s
       involvement is important and it is necessary for the completion of the merger, and
       later on, after its completion, for managerial continuity and the continued growth
       of the surviving company, as well as an easy and smooth implementation of the
       merger.”

       169.       The statements in the preceding paragraph touting Yehudai’s contributions to

Frutarom and to the merger as reasons justifying a $20 million bonus were materially false and

misleading when made because, for example, they omitted that Yehudai for years had engaged in

a brazen scheme to bribe customers and customs officials in an effort to boost Frutarom’s sales.

Moreover, in 2018, at the time of the merger, the bribery scheme was on-going and Yehudai had

agreed with IFF to join IFF after the merger. As a result of Yehudai’s fraudulent scheme, it was

foreseeable and highly likely that Frutarom and/or IFF would face regulatory scrutiny and

litigation that would subject Frutarom and/or IFF to severe penalties and fines, along with

reputational damage. Information about management integrity is material to investors. Investors

base their investment decisions, at least in part, on factors such as management ethics and

accountability.

       170.       In similar vein, the 2018 Report highlighted Defendants Granot and Gill’s

purported contributions to Frutarom’s success and their involvement and contributions related to

the merger, which supposedly justified “the adoption of a retention plan and payments

thereunder in a total amount of US$ 2,000,000 to be paid to” each of these officers:

       “the adoption of a retention plan and payments thereunder in a total amount of
       US$ 2,000,000 to be paid to three (3) officers of the Company as follows: (a)
       executive vice president and chief financial officer of the Company, Mr. Alon
       Shmuel Granot; (b) executive vice president and vice president of operations and



                                               52
        Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 54 of 83




       global supply chain, Mr. Amos Anatot; and (c) vice president of finance, Mr. Guy
       Gill, in two installments subject to the completion of the Merger and the rest of
       the conditions set forth in the merger agreement, to be shared between them in
       accordance with the discretion of the president and chief executive officer in
       consultation with IFF. The retention plan was suggested in light of the
       involvement of the officers in many of the tasks entailed by the merger, and the
       need to accompany the merger process, both before and after its completion; tasks
       that are of great importance for the success of the merger and the surviving
       company’s post-merger continued activity and success. The purpose of the
       retention plan is to provide an incentive to company employees and officeholders
       who have a key role in the company, and who have substantially contributed, and
       continue to contribute, to the company, devoting all their energy and time, both to
       the completion of the merger and to the full integration of the company during the
       merger, as well as its continued functioning after the completion of the merger,
       allowing for professional and experienced managerial continuity in the surviving
       company, a smoother and easier implementation of the merger, and continued
       growth of the surviving company.”

       171.    The statements in the preceding paragraph touting Granot’s, Gill’s and Anatot’s

contributions to Frutarom and to the merger as reasons justifying a multi-million dollar bonus

were materially false and misleading when made because, for example, they omitted that Granot

and Gill for years had engaged in a brazen scheme to bribe customers and customs officials in an

effort to boost Frutarom’s sales, and that Anatot knew or at a minimum acted with recklessness

in not disclosing the scheme to investors. Moreover, in 2018, at the time of the merger, the

bribery scheme was on-going and Granot, Gill, and Anatot were tasked with ensuring the success

of the merger and the continued sales and financial activities of Frutarom under IFF. As a result

of the fraudulent scheme, it was foreseeable and highly likely that Frutarom and/or IFF would

face regulatory scrutiny and litigation that would subject Frutarom and/or IFF to severe penalties

and fines, along with reputational damage. Information about management integrity is material

to investors. Investors base their investment decisions, at least in part, on factors such as

management ethics and accountability.




                                               53
        Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 55 of 83




       172.    The Directors’ Report included Declarations by Defendants Yehudai and Granot,

each vouching that they have “reviewed the Quarterly Report of Frutarom Industries Ltd. (the

“Company”) for the second quarter of 2018 (the “Reports”) and “[t]o my knowledge, the

Reports do not include any false representations of any material fact and do not omit

representation of any material fact required in order to ensure that the representations contained

in these, in light of the circumstances under which such representations were included, are not

misleading in relation to the period of the Reports.”

       173.    Defendants Yehudai and Granot’s Declarations further stated that “I have

disclosed to the Company’s auditors, the Board of Directors and the Audit Committee of the

Company’s Board of Directors, based on my most updated assessment of the internal control on

financial reporting and disclosure:

       All the material deficiencies and weaknesses in prescribing and implementing the
       internal control on the financial reporting and on the disclosure, if any, which may
       reasonably adversely affect the ability of the Company to gather, process or report
       on financial information in a manner which could raise concerns regarding the
       reliability of the financial reporting and the preparation of the financial reports in
       accordance to the provisions of the law; and

       Any fraud, material or not material, which involves the president and CEO or
       anyone directly reporting to him or other employees who hold significant
       positions in the internal control on the financial reporting and on disclosure.

       174.    The statements in the two preceding paragraphs were materially false and

misleading when made because, for example, the Directors’ Report did, in fact, include false

representations of material fact, omitting the material fact that Frutarom was engaged in a brazen

bribery scheme in Russia and Ukraine designed to obtain and retain customers in an effort to

boost sales.   Frutarom did not have in place effective internal controls to root out and prevent

this fraudulent scheme. Moreover, Yehudai failed to disclose all fraud involving the CEO, as the

bribery scheme occurred under his and other Frutarom executives’ direction at all relevant times.



                                                54
        Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 56 of 83




       175.   Defendants Yehudai and Granot’s Declarations further stated that “No events or

issues occurring during the period between the date of the last Quarterly Report (the report for

the period ended March 31, 2018) and the date of this Report which could change the Board of

Directors’ and management’s conclusion regarding effectiveness of the internal report on the

Company’s financial statement and on the disclosure have been brought to my attention.”

       176.   The statements in the preceding paragraph were false and misleading when made

because, for example, Frutarom did not have in place effective internal controls to root out and

prevent this fraudulent scheme and to prevent the issuance of false and misleading statements to

the market. The controls were ineffective because they permitted the bribery scheme to occur

unabated. Indeed, the Board of Directors, which was headed by Yehudai, was obviously aware

of issues that could impact the Company’s internal controls assessment because he directed and

oversaw the Company’s bribery scheme.

                            The September 6, 2018 Statements

       177.   On September 6, 2018, IFF filed with the SEC a Form 8-K for the period ending

September 6, 2018, reporting “IFF to Share Strong Progress on Frutarom Combination at

Barclays Global Consumer Staples Conference.”         The Form 8-K included representations

pertaining to Frutarom, and the Frutarom executives controlled the contents of those statements.

Moreover, the Frutarom executives approved, reviewed, ratified, furnished information

and language for inclusion with respect to these statements.

       178.   Defendants Fibig and O’Leary made the following representations about

the merger:

       IFF and Frutarom combination creates a global leader in natural taste, scent and
       nutrition with expected 2018 pro-forma sales of $5.3 billion (IFF $3.7 billion and
       Frutarom $1.6 billion)




                                              55
           Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 57 of 83




           Accelerating financial performance, with sales growing 5 to 7% and adjusted cash
           EPS 10%+ between 2019 and 2021

           179.   The statements in the preceding paragraph touting $5.3 billion combined sales

including $1.6 billion from Frutarom’s sales, and total sales growing 5%-7% were materially

false and misleading when made because these figures were based in material part on the success

of the Emerging Markets sector, which included rampant bribery by Frutarom in Russia and

Ukraine. Russia in particular generated significant sales and revenues for Frutarom.

           180.   Also on September 6, 2018, Defendants Fibig and O’Leary participated at a

Barclays Global Consumer Staples Conference, which was accompanied by a presentation. At

the conference, Fibig and O’Leary reported on Frutarom’s first quarter 2018 performance,

touting “record revenues & profitability margin,” with “constant currency growth on a pro-forma

basis of 6.0%.” Fibig emphasized the following about Frutarom’s growth: “you can see in terms

of the financials, very, very strong growth in terms of sales and profitability over the last decade,

driven by strong organic growth last three years, the average around about 6%, and good growth

driven by some very targeted M&A, as I said, over the last decade.” Fibig and O’Leary further

highlighted that the IFF and Frutarom transaction was a “compelling combination” that would

“accelerate financial results, with sales +5 to +7%” and expected 2018 pro-forma sales of $5.3

billion.

           181.   The reported sales growth and pro-forma sales numbers in the preceding

paragraph were false and misleading when made because, for example, they were based in

material part on the success of the Emerging Markets sector, which included rampant bribery in

Russia and Ukraine. Russia in particular generated significant sales and revenues for Frutarom.




                                                 56
        Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 58 of 83




                                The October 4, 2018 Statements

       182.    On October 4, 2018, IFF issued a Press Release announcing the completion of its

acquisition of Frutarom. The Press Release stated that “The Company expects to generate an

average sales growth of 5-7%, and 10% adjusted cash EPS growth, on a currency neutral and

pro-forma basis, over the 2019 to 2021 period.” The projected sales growth included projected

sales growth for Frutarom, and the Frutarom executives controlled the contents of such

statements as they pertained to Frutarom. Moreover, the Frutarom executives including Gill,

Rosenthal, and Anatot approved, reviewed, ratified, furnished information and language for

inclusion with respect to these statements.

       183.    The statement in the preceding paragraph 5%-7% sales growth was materially

false and misleading when made because these figures were based in material part on the success

of the Emerging Markets sector, which included rampant bribery by Frutarom in Russia and

Ukraine. Russia in particular generated significant sales and revenues for Frutarom.

                    Statements Made Between May 7, 2018 and October 4, 2018

       184.    Based on review of Frutarom’s historical official website, at least each month

between May 7, 2018 and October 4, 2018, Frutarom made the following representations on its

official website:

       Frutarom does not give or receive, either directly nor indirectly, bribes or other improper
       advantages for business or financial gain.

       185.    The statements made in the preceding paragraph were false and misleading when

made because Frutarom did give or receive, directly, bribes to customers and custom officials.

                              The November 6, 2018 Statements

       186.    On November 6, 2018, IFF held its Q3 2018 Earnings Call, accompanied by a

presentation titled “IFF Q3 2018 Earnings Conference Call.” Participants included Defendants



                                               57
        Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 59 of 83




Fibig, O’Leary, and Anatot.      Defendant O’Leary provided the following “commentary on

Frutarom’s estimated results for Q3 2018: For the third quarter, net sales are expected to be

between $360 million and $365 million . . . On a year-to-date basis, sales are expected to be

approximately $1.15 billion, an increase of about 15%.” O’Leary also announced that “Looking

at the full year 2018, inclusive of Frutarom’s fourth quarter estimated results . . . we expect our

sales to be between $3.95 billion and $4.05 billion for the full year with similar contributions to

Q3 in our legacy IFF business as well as sequential improvements in Frutarom’s sales

performance versus a growth they achieved in Q3.” Defendant Fibig reported that the combined

Frutarom and IFF entities are “targeting sales growth, an average of 5% to 7%” between 2019

and 2021, and that IFF expects Frutarom to be 32% of IFF’s entire business.          The Frutarom

executives including Gill, Rosenthal, and Anatot approved, reviewed, ratified, furnished

information and language for inclusion with respect to these statements.

       187.    The reported sales and growth numbers in the preceding paragraph were false and

misleading when made because, for example, they were based in material part on the success of

the Emerging Markets sector, which included rampant bribery in Russia and Ukraine. Russia in

particular generated significant sales and revenues for Frutarom.


                                 February 13, 2019 Statements

       188.    On February 13, 2019, IFF issued a Press Release announcing its fourth quarter

and full year 2018 financial results. The Press Release included representations pertaining to

Frutarom, and the Frutarom executives controlled the contents of those statements. Moreover,

the Frutarom executives including Gill, Rosenthal, and Anatot approved, reviewed, ratified,

furnished information and language for inclusion with respect to these statements.




                                                58
        Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 60 of 83




       189.    The Press Release reported net sales for the full year 2018 of $4.0 billion, an

increase of 17% from $3.4 billion in 2017, driven by mid-single digit growth in both Taste and

Scent and the contribution of sales related to Frutarom. It also reported fourth quarter 2018 sales

of $1.2 billion, which included sales related to Frutarom. IFF further reported $359.6 million

sales from the Frutarom Business Unit. “On a combined basis, full year 2018 sales were

approximately $5.1 billion, including $4 billion achieved in 2018, plus an estimated $1.1 billion

related to Frutarom’s first nine months of 2018, less an estimated $45 million of plan

divestitures.” Defendant Fibig highlighted “record-setting sales of approximately $4.0 billion –

including sales related to Frutarom.” The Press Release further disclosed that “Combined sales

growth for 2019 is expected to be approximately 5% to 7% . . . .”

       190.    The statements in the preceding paragraph touting net sales for full year 2018 of

$4.0 billion, fourth quarter 2018 sales of $1.2 billion, including $359.6 million sales from

Frutarom, combined full year sales of $5.1 billion, an estimated $1.1 billion sales from Frutarom,

and combined sales growth for 2019 of 5%-7%, were materially false and misleading when made

because these figures were based in material part on the success of the Emerging Markets sector,

which included rampant bribery by Frutarom in Russia and Ukraine.            Russia in particular

generated significant sales and revenues for Frutarom.


                                 February 26, 2019 Statements

       191.    On February 26, 2019, IFF filed its annual report on Form 10-K for the period

ended December 31, 2018 (the “2018 10-K”), noting that “With the acquisition of Frutarom,

which was principally focused on serving small and mid-sized companies globally, we have

significantly increased our exposure to these faster-growing customers. Based on our 2018

combined sales, approximately 35% of our customers are global consumer products companies



                                                59
        Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 61 of 83




while approximately 65% of our customers are small and mid-sized companies. The Form 10-K

included representations pertaining to Frutarom, and the Frutarom executives controlled the

contents of those statements. Moreover, the Frutarom executives including Gill, Rosenthal, and

Anatot approved, reviewed, ratified, furnished information and language for inclusion with

respect to these statements.

       192.      The 2018 10-K reported that “The 2018 combined sales of IFF and Frutarom,

which combines the full year 2018 sales of both Frutarom and IFF, was approximately $5.1

billion which, management believes, makes us the second largest company in the taste, scent and

nutrition industry.”

       193.      The statements in the preceding paragraph touting 2018 combined sales of IFF

and Frutarom of $5.1 billion were materially false and misleading when made because these

figures were based in material part on the success of the Emerging Markets sector, which

included rampant bribery by Frutarom in Russia and Ukraine. Russia in particular generated

significant sales and revenues for Frutarom.

       194.      Regarding internal control over financial reporting, the 2018 10-K stated, in

relevant part:

       Changes in Internal Control Over Financial Reporting.

       On October 4, 2018, we completed the acquisition of Frutarom and are in the
       process of incorporating Frutarom into our internal control over financial
       reporting structure and our evaluation of internal control over financial reporting
       and related disclosure controls and procedures. Our Chief Executive Officer and
       Chief Financial Officer have concluded that, other than working to incorporate
       Frutarom as mentioned above, there have not been any changes in our internal
       control over financial reporting during the fourth quarter that have materially
       affected, or are reasonably likely to materially affect, our internal control over
       financial reporting . . .

       Based on this assessment, management determined that, as of December 28,
       2018, our internal control over financial reporting was effective.



                                               60
         Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 62 of 83




        195.      The statements in the preceding paragraph vouching that IFF’s internal control

over financial reporting was effective were false and misleading when made because IFF did not

have in place effective internal controls preventing the fraudulent sales of Frutarom in Russia

and Ukraine to be entered into IFF’s financial reports, on which investors relied to their

detriment.

        196.      The 2018 10-K contained Sarbanes Oxley Certifications by Fibig and O’Leary,

certifying that “The information contained in the Report fairly presents, in all material respects,

the financial condition and results of operations of the Company.” Fibig and O’Leary also

certified that:

        Based on my knowledge, this report does not contain any untrue statement of a
        material fact or omit to state a material fact necessary to make the statements
        made, in light of the circumstances under which such statements were made, not
        misleading with respect to the period covered by this report . . .

        The registrant’s other certifying officer(s) and I have disclosed, based on our most
        recent evaluation of internal control over financial reporting, to the registrant’s
        auditors and the audit committee of the registrant’s board of directors (or persons
        performing the equivalent functions) . . . Any fraud, whether or not material, that
        involves management or other employees who have a significant role in the
        registrant’s internal control over financial reporting.

        197.      The statements in the preceding paragraph were materially false and misleading

when made because IFF’s annual report did not, in fact, fairly present, in all material respects,

the financial condition and results of operations of IFF, and did, in fact, contain untrue

statements of material fact, omitting the material fact that Frutarom was engaged in a brazen

bribery scheme in Russia and Ukraine designed to obtain and retain customers in an effort to

boost sales.      The sales derived from this illicit scheme were included in the total sales figures

reported by IFF to investors, on which investors relied.                Moreover, contrary to its

representations, IFF did not have in place effective internal controls preventing the fraudulent




                                                   61
        Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 63 of 83




sales of Frutarom in Russia and Ukraine to be entered into IFF’s financial reports, on which

investors relied to their detriment.

                                   The May 6, 2019 Statements

       198.    On May 6, 2019, IFF filed its quarterly report on Form 10-Q for the period ended

March 31, 2019, which contained signed certifications pursuant to SOX by Defendants Fibig and

O’Leary, attesting to the accuracy of financial reporting, the disclosure of any material changes

to the Company’s internal controls over financial reporting, and the disclosure of all fraud. The

Form 10-Q included representations pertaining to Frutarom, and the Frutarom executives

controlled the contents of those statements. Moreover, the Frutarom executives including Gill,

Rosenthal, and Anatot approved, reviewed, ratified, furnished information and language for

inclusion with respect to these statements.

       199.    The 10-Q reported net sales of $1.3 billion and gross profit of US$ 531 million,

including contribution of sales related to Frutarom. The 10-Q reported that “Frutarom sales in

2019 were US$ 364 million.”

       200.    The statement in the preceding paragraph reporting net sales of $1.3 billion, gross

profit of $531 million, and Frutarom sales of $364 million was materially false and misleading

when made because these figures were based in material part on the success of the Emerging

Markets sector, which included rampant bribery by Frutarom in Russia and Ukraine. Russia in

particular generated significant sales and revenues for Frutarom.

       201.    The attestations by Fibig and O’Leary attesting to the accuracy of financial

reporting, the disclosure of any material changes to the Company’s internal controls over

financial reporting, and the disclosure of all fraud were also materially false and misleading

when made because the quarterly report and did, in fact, contain untrue statements of material




                                               62
        Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 64 of 83




fact, omitting the material fact that Frutarom was engaged in a brazen bribery scheme in Russia

and Ukraine designed to obtain and retain customers in an effort to boost sales.          The sales

derived from this illicit scheme were included in the total sales figures reported by IFF to

investors, on which investors relied. Moreover, contrary to its representations, IFF did not have

in place effective internal controls preventing the fraudulent sales of Frutarom in Russia and

Ukraine to be entered into IFF’s financial reports, on which investors relied to their detriment.

                              The May 7, 2019 Statements

       202.    On May 7, 2019, IFF held its Q1 2019 Earnings Call, accompanied by a

presentation titled “IFF Q1 2019 Earnings Conference Call.” Defendants Fibig and O’Leary led

the call and the presentation, which reported “record-setting quarterly sales of approximately

$1.3 billion, a 39% increase over last year,” with “double-digit sales & adjusted operating profit

growth, including Frutaronm,” sales from Frutarom of $364 million, and reconfirmed projected

between $5.2 billion and $5.3 billion in sales in 2019, representing 5%-7% increase in growth. It

also highlighted Frutarom Q1 2018 sales of US$ 402 million and explained that the lower

Frutarom sales for Q1 2019 were due to “some weakness in parts of our Russia business . . . .”

The Frutarom executives including Gill, Rosenthal, and Anatot approved, reviewed, ratified,

furnished information and language for inclusion with respect to these statements.

       203.    The reported sales growth and pro-forma sales numbers in the preceding

paragraph were false and misleading when made because, for example, they were based in

material part on the success of the Emerging Markets sector, which included rampant bribery in

Russia and Ukraine. Russia in particular generated significant sales and revenues for Frutarom.

Defendants also failed to disclose that the weakness in sales from Russia was due to the clamp

down on the bribery scheme which IFF demanded when it negotiated the merger.




                                                63
        Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 65 of 83




                                      The June 5, 2019 Statements

       204.    On June 5, 2019, IFF held an Investor Day presentation with analysts. Defendants

Fibig, O’Leary and Anatot attended the presentation, which again projected $5.2 billion to $5.3

billion in sales, and an average growth rate of 5%-7%. O’Leary mentioned the “pressures” he

has seen from the “Savory business primarily in PTI in Russia.” The Frutarom executives

including Gill, Rosenthal, and Anatot approved, reviewed, ratified, furnished information and

language for inclusion with respect to these statements.

       205.    The reported sales growth and projected sales numbers in the preceding paragraph

were false and misleading when made because, for example, they were based in material part on

the success of the Emerging Markets sector, which included rampant bribery in Russia and

Ukraine. Russia in particular generated significant sales and revenues for Frutarom. Defendants

also failed to disclose that the weakness in sales from Russia was due to the clamp down on the

bribery scheme which IFF demanded when it negotiated the merger.

       206.    During the presentation, analyst Silke Kueck from JP Morgan asked the following

question:

       I was wondering whether you can talk about what you know about Frutarom now
       that you didn’t know before you purchased it? Both positives and negatives.

       Defendant Fibig replied “They’re all nice guys.”

       207.    Defendant Fibig’s response in the preceding paragraph was false and misleading

as it failed to disclose that the “nice guys” at Frutarom had been engaged in a long-running

bribery scheme in an effort to boost sales.

       208.    The following exchange occurred between an Unidentified Participant and

Defendants O’Leary and Fibig:




                                                64
       Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 66 of 83




       Q: Do you know what the historic clean, organic growth of Frutarom was? Given that we
       know there are accounting differences between the two companies?

       O’Leary: Based on the work -- I mean we focused on the last three years, I would say it’s
       between 5% and 6%.

       Q: What was it in 2018? Because we know that the second half was a little bit
       challenged?

       O’Leary: It would have been I would say probably 3% or 4%.

       Q: And then lastly on the 5% to 6%, what was the proportion of volume and price?

       O’Leary: Primarily volume.

       Q: Unidentified Participant

       O’Leary: Volume, okay.

       Fibig: Just one thing, in terms of volume and price, despite the Scent business,
       everything else is almost all volume, just for our businesses.

       Q: Unidentified Participant: So the question was on Frutarom. So the 5%, 6% was
       mainly volume, right? Historically?

       Fibig: Yes.

       Q: And then last question, have you identified any other major accounting differences
       between the two companies?

       A: O’Leary: No, I mean the primary differences, IFRS to US GAAP, but I mean we’ve
       done an extensive amount of work. But no, nothing significant. We have slightly different
       useful lives for example on certain categories of equipment, but nothing significant.

       209.   The answers in the preceding paragraph were false and misleading when made

because Defendants failed to disclose that Frutarom’s growth was not “organic,” but was instead

the result of a long-running bribery scheme designed to boost sales. Additionally, O’Leary’s

answer that there was “nothing significant” between IFF and Frutarom’s “accounting” was

similarly false and misleading because Frutarom’s reported sales were fraudulently obtained

through bribery of customers’ employees and customs officials. Moreover, the “accounting” of




                                              65
        Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 67 of 83




Frutarom was inherently flawed, as it included illicit payments of bribes as legitimate business

expenses.

                                  THE TRUTH EMERGES

       210.   On February 13, 2019, after the market closed, IFF announced poor fourth quarter

and full-year results for 2018, and revenue guidance for 2019 that came in below consensus

expectations. The decrease in earnings was due in part to IFF beginning to restrict the bribery

scheme. Analysts noted that “the main focus for the market was Frutarom, which improved after

a poor Q3 yet continued to underperform vs targets.” (BNP Paribas, “Q418 results and 15

questions for management,” February 18, 2019).        The Company also “eliminated specific

commentary with respect to sub-segments and geographies, which will make it even more

challenging to decipher underlying business trends going forward.” (Barclays, “4Q18 First

Impressions,” February 13, 2019). On this news, IFF’s share price plummeted $12.56 per share,

or nearly 8.65%, to close at $132.66 per share on February 14, 2019, on unusually heavy trading

volume, wiping out hundreds of millions of dollars in market capitalization. There was a similar

drop on the shares traded on the TASE.

       211.   On August 5, 2019, after the market closed, IFF shocked the market when it

acknowledged that Frutarom had “made improper payments to representatives of a number of

customers” in Russia and Ukraine and that “key members of Frutarom’s senior management at

the time were aware of such payments.”

       212.   The key members included the Frutarom executives, Defendants Yehudai, Gill,

Granot, and Rosenthal.

       213.   According to IFF’s preliminary investigation, the improper actions were

performed in two ways: bribery of customs officials in Russia and Ukraine, and kickbacks,




                                              66
        Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 68 of 83




meaning bribes paid to distributors, of which the named executives allegedly took a cut.

Frutarom’s management transferred funds out of its marketing budget to local employees in

Russia and Ukraine, who then used them to pay local entities.

       214.    IFF also reduced its 2019 financial guidance for sales to a range of $5.15 billion

to $5.25 billion, from a range of $5.2 billion to $5.3 billion.

       215.    On this news, IFF’s share price plunged $22.56 per share, or nearly 16%, to close

at $118.91 per share on August 6, 2019, on unusually heavy trading volume. There was a similar

drop on the shares traded on the TASE.

       216.    On August 7, 2019, Deutsche Bank issued an analyst report on IFF, observing the

following: “Key takeaways from IFF’s 2Q19 results: While IFF results and guide-down were

disappointing, what really un-nerved the market today was disclosure around Frutarom

management making bribery payments to customers in Russia and Ukraine (prior to IFF’s

acquisition). To a large extent, we believe this explains the sales shortfall at Frutarom’s savory

solutions business in Russia since the acquisition.”

       217.    Before the market opened on August 13, 2019, news outlets reported that IFF

submitted the results of its internal investigation regarding Frutarom to the DoJ. The same day a

number of class actions were filed against IFF.

       218.    On this news, on August 13, 2019, IFF’s share price fell 1.14% from $120.08 to

$118.71. On the next day, IFF’s share price fell 4.81% from $118.71 to $113.00 on August 14,

2019, on unusually heavy trading volume. IFF’s shares continued to decline another 2.12% on

August 15, closing at $110.61. There were similar drops on the shares traded on the TASE.

       APPLICABILITY OF PRESUMPTION OF RELIANCE: FRAUD ON THE
                               MARKET




                                                  67
        Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 69 of 83




       219.    Plaintiffs will rely upon the presumption of reliance established by the fraud-on-

the-market doctrine in that, among other things:

               a)     Defendants made public misrepresentations or failed to disclose material

facts during the Class Period;

               b)     the omissions and misrepresentations were material;

               c)      the Company’s stock traded in an efficient market;

               d)     the misrepresentations alleged would tend to induce a reasonable investor

to misjudge the value of the Company’s stock; and

               e)     Plaintiffs and other members of the Class purchased IFF securities

between the time Defendants misrepresented or failed to disclose material facts and the time the

true facts were disclosed, without knowledge of the misrepresented or omitted facts.

       220.    At all relevant times, the markets for IFF securities were efficient for the

following reasons, among others:

               a)     as a regulated issuer, IFF filed periodic public reports with the SEC;

               b)     IFF regularly communicated with public investors via established market

communication mechanisms, including through regular disseminations of press releases on the

major news wire services and through other wide-ranging public disclosures, such as

communications with the financial press, securities analysts, and other similar reporting services;

               c)     IFF was followed by several securities analysts employed by major

brokerage firm(s) who wrote reports that were distributed to the sales force and certain customers

of their respective brokerage firm(s) and that were publicly available and entered the public

marketplace; and




                                                68
        Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 70 of 83




                d)      IFF’s common stock was actively traded in efficient markets, namely the

NYSE and TASE.

        221.    As a result of the foregoing, the market for IFF securities promptly digested

current information regarding IFF from publicly available sources and reflected such information

in the prices of IFF’s securities. Under these circumstances, all purchasers of IFF securities

during the Class Period suffered similar injury through their purchase of IFF securities at

artificially inflated prices and the presumption of reliance applies.

        222.    Further, to the extent that the Defendants concealed or improperly failed to

disclose material facts with regard to IFF and/or Frutarom, Plaintiffs are entitled to a

presumption of reliance in accordance with Affiliated Ute Citizens of Utah v. United States, 406

U.S. 128, 153 (1972).

                               CLASS ACTION ALLEGATIONS

        223.    Plaintiffs bring this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a class, consisting of all persons and entities that

purchased or otherwise acquired IFF securities on the NYSE between May 7, 2018 and August

12, 2019, inclusive, and who were damaged thereby (the “Class”). Excluded from the Class are

Defendants, members of the immediate family of each of the Individual Defendants, any

subsidiary or affiliate of Frutarom and/or IFF, and the directors and officers of Frutarom and/or

IFF and their families and affiliates at all relevant times.

        224.    Plaintiffs also bring claims on behalf of all persons and entities who purchased or

otherwise acquired IFF securities on TASE between October 9, 2018 and August 12, 2019,

inclusive, and who were damaged thereby (the “Class”).              Excluded from the Class are

Defendants, members of the immediate family of each of the Individual Defendants, any




                                                  69
        Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 71 of 83




subsidiary or affiliate of Frutarom and/or IFF, and the directors and officers of Frutarom and/or

IFF and their families and affiliates at all relevant times.

        225.    The members of the Class are so numerous that joinder of all members is

impracticable. The disposition of their claims in a class action will provide substantial benefits

to the parties and the Court. As of May 6, 2018, there were 78.9 million IFF shares outstanding.

        226.    There is a well-defined community of interest in the questions of law and fact

involved in this case. Questions of law and fact common to the members of the Class that

predominate over questions which may affect individual Class members include:

                a)      Whether the Exchange Act was violated by Defendants;

                b)      Whether Defendants omitted and/or misrepresented material facts;

                c)      Whether Defendants’ statements omitted material facts necessary in order

to make the statements made, in light of the circumstances under which they were made, not

misleading;

                d)      Whether Defendants knew or recklessly disregarded that their statements

were false and misleading;

                e)      Whether the prices of IFF securities were artificially inflated; and

                f)      The extent of damage sustained by Class members and the appropriate

measure of damages.

        227.    Plaintiffs’ claims are typical of those of the Class because Plaintiffs and the Class

sustained damages from Defendants’ wrongful conduct.

        228.    Plaintiffs will adequately protect the interests of the Class and have retained

counsel experienced in securities class action litigation. Plaintiffs have no interests that conflict

with those of the Class.




                                                  70
        Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 72 of 83




       229.    A class action is superior to other available methods for the fair and efficient

adjudication of this controversy.

                                      LOSS CAUSATION

       230.    Defendants’ wrongful conduct, as alleged herein, directly and proximately caused

the economic loss suffered by Plaintiffs and the Class.

       231.    Throughout the Class Period, the price of IFF’s securities was artificially inflated

and/or maintained at an artificially high level as a result of Defendants’ materially false and

misleading statements and omissions identified herein.

       232.    During the Class Period, Plaintiffs and the Class purchased IFF securities at

artificially inflated prices because of Defendants’ materially false and misleading representations

and were damaged thereby.       The price of IFF’s securities significantly declined when the

misrepresentations made to the market, and/or the information alleged herein to have been

concealed from the market, and/or the effects thereof, were revealed, causing investors’ losses.

       233.    Defendants’ failure to disclose the fraudulent activity and/or failure to provide

complete and accurate information artificially inflated the value of Frutarom and IFF’s securities

and/or maintained those securities at an artificially high level, and the revelation and/or

materialization of this information and/or the risks concealed by Defendants’ fraud resulted in

substantial losses to the Class members.

                                      NO SAFE HARBOR

       234.    The statutory safe harbor provided for forward-looking statements under certain

circumstances does not apply to any of the allegedly false statements pleaded in this Complaint.

The statements alleged to be false and misleading herein relate, for example, to then-existing

facts and conditions. In addition, to the extent certain of the statements alleged to be false may

be characterized as forward looking, they were not identified as “forward-looking statements”


                                                71
        Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 73 of 83




when made and there were no meaningful cautionary statements identifying important factors

that could cause actual results to differ materially from those in the purportedly forward-looking

statements. In the alternative, to the extent that the statutory safe harbor is determined to apply

to any forward-looking statements pleaded herein, Defendants are liable for those false forward-

looking statements because at the time each of those forward-looking statements was made, the

speaker had actual knowledge that the forward-looking statement was materially false or

misleading, and/or the forward-looking statement was authorized or approved by an executive

officer or top management at Frutarom and/or IFF, who knew that the statement was false when

made.

                                           FIRST CLAIM

                      Violation of Section 10(b) of The Exchange Act and
                             Rule 10b-5 Promulgated Thereunder
                                    Against All Defendants

        235.   Plaintiffs repeat and reallege each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

        236.   During the Class Period, Defendants disseminated or approved the false

statements above, which they knew or recklessly disregarded were misleading in that they

contained misrepresentations or omissions and failed to disclose material facts necessary in order

to make the statements made, in light of the circumstances under which they were made, not

misleading.

        237.   Defendants violated Section 10(b) of the Exchange Act and Rule 10b-5 in that

they:

               a)      Employed devices, schemes, and artifices to defraud;




                                                72
        Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 74 of 83




                b)      Made untrue statements of material facts or omitted to state material facts

necessary in order to make the statements made, in light of the circumstances under which they

were made, not misleading; or

                c)      Engaged in acts, practices, and a course of business that operated as a

fraud or deceit upon Plaintiffs and others similarly situated in connection with their purchases of

IFF securities during the Class Period.

        238.    Plaintiffs and the Class have suffered damages in that, in reliance on the integrity

of the market, they paid artificially inflated prices for IFF securities. Plaintiffs and the Class

would not have purchased IFF securities at the prices they paid, or at all, if they had been aware

that the market prices had been artificially and falsely inflated by Defendants’ misleading

statements.

        239.    As a direct and proximate result of these Defendants’ wrongful conduct, Plaintiffs

and the other members of the Class suffered damages in connection with their purchases of IFF

securities during the Class Period.

                                          SECOND CLAIM

   Violation of Section 10(b) of the Exchange Act and Rule 10b-5(a) and (c) Promulgated
              Thereunder Against Frutarom, IFF and the Scheme Defendants

        240.    Plaintiffs repeat, incorporate, and reallege each and every allegation set forth

above as if fully set forth herein.

        241.    This Count is brought solely and exclusively under the provisions of Rule 10b-

5(a) and (c). Accordingly, Plaintiffs need not allege in this Count, nor prove in this case, that

each of the Scheme Defendants made any misrepresentations or omissions of material fact for

which they may also be liable under Rule 10b-5(b) and/or any other provisions of law.




                                                 73
        Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 75 of 83




        242.    During the Class Period, the Scheme Defendants carried out a common plan,

scheme, and unlawful course of conduct that was intended to, and did: (i) deceive the investing

public, including Plaintiffs and the Class; (ii) artificially inflate the market price of IFF

securities; and (iii) cause Plaintiffs to purchase IFF securities at artificially inflated prices.

        243.    In furtherance of this unlawful plan, scheme and course of conduct, the Scheme

Defendants employed devices, schemes and artifices to defraud, and knowingly and/or recklessly

engaged in acts, transactions, practices, and courses of business that operated as a fraud and

deceit upon Plaintiffs and the Class in connection with their purchases of IFF securities, in

violation of Section 10(b) of the Exchange Act and Rule 10b-5(a) and (c) promulgated

thereunder.

        244.    The Scheme Defendants’ fraudulent devices, schemes, artifices and deceptive

acts, practices, and course of business included encouraging and enabling the fraudulent

activities in Russia and Ukraine. This conduct resulted, for example, in Frutarom and IFF

dramatically overstating the success of the Emerging Markets segment and making false

statements to the market about the financial success and the reasons underlying the success.

        245.    Plaintiffs and the Class reasonably relied upon the integrity of the market in

which the IFF securities traded.

        246.    During the Class Period, Plaintiffs and the Class were unaware of the Scheme

Defendants’ fraudulent scheme and unlawful course of conduct. Had Plaintiffs and the Class

known of the Scheme Defendants’ unlawful scheme and unlawful course of conduct, they would

not have purchased IFF securities, or if they had, would not have done so at the artificially

inflated prices paid for such securities.




                                                   74
        Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 76 of 83




        247.    As a direct and proximate result of the Scheme Defendants’ scheme to defraud

and such unlawful course of conduct, Plaintiffs and the Class suffered damages in connection

with their purchases of IFF securities during the Class Period.

        248.    By reason of the foregoing, the Scheme Defendants violated Section 10(b) of the

Exchange Act and Rule 10b-5(a) and (c) promulgated thereunder and are liable to Plaintiffs and

the Class for damages suffered in connection with their purchases of IFF securities during the

Class Period.

                                         THIRD CLAIM

                         Violation of Section 20(a) of The Exchange Act
                               Against the Individual Defendants

        249.    Plaintiffs repeat, incorporate, and reallege each and every allegation set forth

above as if fully set forth herein.

        250.    The Individual Defendants acted as controlling persons of Frutarom and/or IFF

within the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their

positions and their power to control public statements about Frutarom and/or IFF, the Individual

Defendants had the power and ability to control the actions of Frutarom and/or IFF and its

employees. By reason of such conduct, Defendants are liable pursuant to Section 20(a) of the

Exchange Act.

        251.    The Individual Defendants were provided with or had unlimited access to copies

of the Company’s reports, press releases, public filings, and other statements alleged by Plaintiffs

to be misleading prior to and/or shortly after these statements were issued and had the ability to

prevent the issuance of the statements or cause the statements to be corrected.




                                                75
        Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 77 of 83




                                        FOURTH CLAIM

                       For Violation of the Israel Securities Law, 1968
                  (Brought by the TASE Plaintiffs Against All Defendants for
                                Purchases Made on the TASE)

        252.    Plaintiffs repeat, incorporate, and reallege each and every allegation set forth

above as if fully set forth herein.

        253.    Israeli securities law provides unique treatment for securities of certain firms that

are “dual listed,” i.e., available for trading on both the TASE and the national U.S. stock

markets. For dual-listed firms incorporated in Israel like Frutarom, and dual-listed firms like IFF

incorporated elsewhere but approved for such treatment by the Israeli Securities Agency

(“ISA”), Israeli law applies the reporting requirements (including the anti-fraud provisions) of

the country of primary listing. See Israeli Securities Law, 1968 (“Securities Law”), §§ 1, 35T,

35DD, 35EEE. According to IFF’s registration form, “The Company’s securities will be listed

for trading in accordance with the provisions of Chapter 5’3 of the (Israeli) Securities Law, 1968.

Therefore, the Company’s reports will be in English and its content will be in accordance with its

reporting format abroad. Also, the law applicable to the company in relation to its reporting

obligations is in accordance with US law.”

        254.    Accordingly, to construe the propriety of Frutarom and IFF’s disclosures to

investors, Israel applies U.S. laws and regulations, including the anti-fraud provisions of the U.S.

securities laws, to enforce disclosure obligations for dual-listed stocks. See Securities Law,

§§35T, 35 DD, 35EE; Damti v. Mannkind Corporation, Civil Appeal Petition 17/8737 (Israeli

Supreme Court, Oct. 16, 2018); Verifone Holdings, Inc. v. Stern, Class Action 3912-01-08,

decision rendered Nov. 16, 2008; Stern v. Verifone Holdings, Inc., Class Action 3912-01-08,

decision rendered Aug. 25, 2011, subsequent to and in light of Morrison v. National Australia

Bank, 130 S. Ct. 2869 (2010)). According to Israeli case law, liability for violations thereof is


                                                 76
        Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 78 of 83




pursuant to Section 10(b) of the Exchange Act and Rule 10b-5 promulgated thereunder, and

Section 20(a) of the Exchange Act applies to the claims arising from misstatements made by IFF

and Frutarom on the TASE.

       255.    During the Class Period, in violation of Section 10(b) of the Exchange Act and

Rule 10b-5, Defendants carried out a plan, scheme, and course of conduct using the

instrumentalities of interstate commerce and the mails, which was intended to and, throughout

the Class Period did: (a) artificially inflate and maintain the market price of IFF common stock;

(b) deceive the investing public, including Plaintiffs and other Class members, as alleged herein;

(c) cause Plaintiffs and other members of the Class to purchase IFF securities at inflated prices in

reliance on Defendants’ false and misleading statements made knowingly or with deliberate

recklessness by Defendants; and (d) caused them losses when the truth was revealed.

       256.    During the Class Period, in violation of Section 20(a) of the Exchange Act, the

Individual Defendants had control over IFF and/or Frutarom and made the material false and

misleading statements and omissions on behalf of IFF and/or Frutarom within the meaning of

Section 20(a) of the Exchange Act, causing damages to Plaintiffs and other Class members. By

virtue of their controlling shareholder status, executive positions, board membership, and stock

ownership, and their culpable participation, as alleged above, the Individual Defendants had the

power to influence and control and did, directly or indirectly, influence and control the decision

making of the companies, including the content and dissemination of the various statements

which Plaintiffs contend were false and misleading. The Individual Defendants were provided

with or had unlimited access to the companies’ internal reports, press releases, public filings, and

other statements alleged by Plaintiffs to be misleading prior to or shortly after these statements




                                                77
        Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 79 of 83




were issued, and had the ability to prevent the issuance of the statements or cause them to be

corrected.

       257.     Alternatively, if this Court concludes that Israeli, not U.S., law applies to the

claims arising from Plaintiffs’ purchases of common shares on the TASE, the following

provisions and causes of action apply to those claims:

       a. Regulations 3-5 of the Securities Regulations (Periodic and Immediate Reports of

             Foreign Corporation), 2000 promulgated under the Securities Law – IFF and

             Frutarom breached their reporting obligations under the “foreign law” - namely, U.S.

             law - defined in § 1 of the Securities Law as “the law applying to a foreign

             corporation because its securities are listed for trade on a foreign stock exchange,

             including the rules of that foreign stock exchange.” Specifically, IFF and Frutarom

             failed to submit and publicize reports, notices, and other documents of the adverse

             information contained herein as required under U.S. law, in a timely fashion as

             required under U.S. law or earlier, on issues required under U.S. law. IFF and

             Frutarom thereby caused damage to Plaintiffs.

       b. § 36 of the Securities Law and Regulations 30, 36 of the Securities Regulations

             (Periodic and Immediate Statements), 1970 thereunder – IFF and Frutarom failed to

             submit immediate reports in a timely fashion as required under Regulation 30.

             According to Regulation 36(a): “An [immediate] report shall provide, with respect to

             any event or matter that deviates from the corporation’s ordinary course of business,

             the details of [such an event’s or matter’s] nature, scope or potential result which will

             have or could have a significant effect on the corporation; the same details will be

             provided with respect to any event or matter that could significantly affect the price of




                                                  78
Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 80 of 83




   the corporation’s securities.” Moreover, even if IFF and Frutarom may have delayed

   timely reporting pursuant to Regulation 36(b), once they became aware of rumors and

   other public information, they breached their obligation under Regulation 36(d) to

   submit an immediate report and refer therein to the correctness of the information that

   has already been made public. IFF and Frutarom thereby caused damage to Plaintiffs.

c. §§ 31-32A, 34, 38B-38C of the Securities Law - Read together, these sections impose

   liability, inter alia, on a corporation, a director of a corporation, its general manager,

   and a controlling shareholder thereof with regard to a misleading item that was in a

   report, notice or document that the corporation filed pursuant to this Law - to anyone

   who sold or purchased securities in the course of trading on a stock exchange or over

   the counter, for damage caused to them by the inclusion of a misleading item in those

   disclosures. A “misleading item” is defined in § 1 of the Securities Law as “including

   anything that is likely to mislead a reasonable investor, and any matter the omission

   of which is likely to mislead a reasonable investor.” Specifically, § 32A(c) denies the

   safe harbor protection for “forward looking information” under this Section from “a

   party that knew that the forward-looking information would not be realized.” Section

   32A(d) further excludes from the safe harbor’s purview “facts, figures or other details

   in a prospectus, opinion, report, review or certificate, as applicable, which served as a

   basis for forward-looking information.” Defendants are liable to Plaintiffs under

   these provisions.

d. Par, 44A1 – misleading item in any report, prospectus, announcement etc, both

   positive or failure to include necessary information.

e. § 52K of the Securities Law - This general civil liability provision imposes liability




                                        79
        Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 81 of 83




            on an issuer, the directors of the issuer, its general manager, and on a controlling

            shareholder of the issuer for any damage caused to a holder of the issuer’s securities

            by virtue of the issuer’s violation of the provisions of this Law or of regulations

            hereunder. Defendants are liable to Plaintiffs under this provision.

       f. §§ 35-36 of the Torts Ordinance [New Version] - These sections impose general

            liability in torts for negligence towards any person where a reasonable person in like

            circumstances should have foreseen that in the ordinary course of things the former

            person may be harmed by the latter person’s conduct or omission. Defendants are

            liable for damage caused to Plaintiffs by the former’s misrepresentations and

            omissions as detailed in the above paragraphs.

       g. § 63 of the Torts Ordinance [New Version] - This section imposes general liability in

            torts for breach of statutory duty on any person who failed to comply with a duty

            imposed on him according to any statute, excepting this Ordinance, where the statute,

            according to its correct construction, is meant for the protection or benefit of another

            person, the breach caused damage to that person of the kind or nature of damage

            meant by the statute, unless that statute was meant to exclude such remedy.

            Defendants are liable for damage caused to Plaintiffs by the former’s failures to

            comply with their duties under the Securities Law as detailed in the above paragraphs.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray for relief and judgment, as follows:

       A.      Determining that this action is a proper class action under Rule 23 of the Federal

Rules of Civil Procedure;




                                                80
        Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 82 of 83




       B.      Awarding compensatory damages in favor of Plaintiffs and the other Class

members against all defendants, jointly and severally, for all damages sustained as a result of

Defendants’ wrongdoing, in an amount to be proven at trial, including interest thereon;

       C.      Awarding Plaintiffs and the Class their reasonable costs and expenses incurred in

this action, including counsel fees and expert fees; and

       D.      Such other and further relief as the Court may deem just and proper.

                                  JURY TRIAL DEMANDED

       Plaintiffs hereby demand a trial by jury.

Dated: March 16, 2020                                       Respectfully submitted,

                                                            POMERANTZ LLP

                                                            /s/Jeremy A. Lieberman
                                                            Jeremy A. Lieberman
                                                            Emma Gilmore (pro hac vice
                                                            application forthcoming)
                                                            Heather Volik (pro hac vice
                                                            application forthcoming)

                                                            600 Third Avenue, 20th Floor
                                                            New York, NY 10016
                                                            Telephone: (212) 661-1100
                                                            Facsimile: (212) 661-8665
                                                            Email: jalieberman@pomlaw.com
                                                            Email: egilmore@pomlaw.com
                                                            Email: hvolik@pomlaw.com

                                                            Lead Counsel for Lead Plaintiffs

                                                            ROBBINS GELLER RUDMAN &
                                                            DOWD LLP
                                                            Samuel H. Rudman
                                                            David A. Rosenfeld
                                                            Philip Merenda
                                                            58 South Service Road, Suite 200
                                                            Melville, NY 11747
                                                            Telephone: 631/367-7100
                                                            631/367-1173 (fax)
                                                            srudman@rgrdlaw.com


                                                   81
Case 1:19-cv-07536-NRB Document 50 Filed 03/16/20 Page 83 of 83




                                        drosenfeld@rgrdlaw.com
                                        pmerenda@rgrdlaw.com

                                        Additional Counsel for Plaintiffs

                                        Elbert, Nazaretsky, Rakov & Co.
                                        Law Offices & Notary
                                        Maxim Rakov
                                        4 Maskit str. Herzliya Israel

                                        Legal Consultant for Plaintiffs




                              82
